

114 HR 2647 RS: Resilient Federal Forests Act of 2015
U.S. House of Representatives
2015-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 634114th CONGRESS2d SessionH. R. 2647IN THE SENATE OF THE UNITED STATESJuly 13, 2015Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestrySeptember 19, 2016Reported by Mr. Roberts, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo expedite under the National Environmental Policy Act of 1969 and improve forest management
			 activities on National Forest System lands, on public lands under the
			 jurisdiction of the Bureau of Land Management, and on tribal lands to
			 return resilience to overgrown, fire-prone forested lands, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Resilient Federal Forests Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Expedited Environmental Analysis and Availability of Categorical Exclusions to Expedite
			 Forest Management ActivitiesSec. 101. Analysis of only two alternatives (action versus no action) in proposed collaborative
			 forest management activities.Sec. 102. Categorical exclusion to expedite certain critical response actions.Sec. 103. Categorical exclusion to expedite salvage operations in response to catastrophic events.Sec. 104. Categorical exclusion to meet forest plan goals for early successional forests.Sec. 105. Clarification of existing categorical exclusion authority related to insect and disease
			 infestation.Sec. 106. Categorical exclusion to improve, restore, and reduce the risk of wildfire.Sec. 107. Compliance with forest plan.Title II—Salvage and Reforestation in Response to Catastrophic EventsSec. 201. Expedited salvage operations and reforestation activities following large-scale
			 catastrophic events.Sec. 202. Compliance with forest plan.Sec. 203. Prohibition on restraining orders, preliminary injunctions, and injunctions pending
			 appeal.Sec. 204. Exclusion of certain lands.Title III—Collaborative Project Litigation RequirementSec. 301. Definitions.Sec. 302. Bond requirement as part of legal challenge of certain forest management activities.Title IV—Secure Rural Schools and Community Self-Determination Act AmendmentsSec. 401. Use of reserved funds for title II projects on Federal land and certain non-Federal land.Sec. 402. Resource advisory committees.Sec. 403. Program for title II self-sustaining resource advisory committee projects.Sec. 404. Additional authorized use of reserved funds for title III county projects.Sec. 405. Treatment as supplemental funding.Title V—Stewardship End Result ContractingSec. 501. Cancellation ceilings for stewardship end result contracting projects.Sec. 502. Excess offset value.Sec. 503. Payment of portion of stewardship project revenues to county in which stewardship project
			 occurs.Sec. 504. Submission of existing annual report.Sec. 505. Fire liability provision.Title VI—Additional Funding Sources for Forest Management ActivitiesSec. 601. Definitions.Sec. 602. Availability of stewardship project revenues and Collaborative Forest Landscape
			 Restoration Fund to cover forest management activity planning costs.Sec. 603. State-supported planning of forest management activities.Title VII—Tribal Forestry Participation and ProtectionSec. 701. Protection of tribal forest assets through use of stewardship end result contracting and
			 other authorities.Sec. 702. Management of Indian forest land authorized to include related National Forest System
			 lands and public lands.Sec. 703. Tribal forest management demonstration project.Title VIII—Miscellaneous Forest Management ProvisionsSec. 801. Balancing short- and long-term effects of forest management activities in considering
			 injunctive relief.Sec. 802. Conditions on Forest Service road decommissioning.Sec. 803. Prohibition on application of Eastside Screens requirements on National Forest System
			 lands.Sec. 804. Use of site-specific forest plan amendments for certain projects and activities.Sec. 805. Knutson-Vandenberg Act modifications.Sec. 806. Exclusion of certain National Forest System lands and public lands.Sec. 807. Application of Northwest Forest Plan Survey and Manage Mitigation Measure Standard and
			 Guidelines.Sec. 808. Management of Bureau of Land Management lands in western Oregon.Sec. 809. Bureau of Land Management resource management plans.Sec. 810. Landscape-scale forest restoration project.Title IX—Major Disaster for Wildfire on Federal LandSec. 901. Wildfire on Federal lands.Sec. 902. Declaration of a major disaster for wildfire on Federal lands.Sec. 903. Prohibition on transfers.
 2.DefinitionsIn titles I through VIII: (1)Catastrophic eventThe term catastrophic event means any natural disaster (such as hurricane, tornado, windstorm, snow or ice storm, rain storm, high water, wind-driven water, tidal wave, earthquake, volcanic eruption, landslide, mudslide, drought, or insect or disease outbreak) or any fire, flood, or explosion, regardless of cause.
 (2)Categorical exclusionThe term categorical exclusion refers to an exception to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) for a project or activity relating to the management of National Forest System lands or public lands.
 (3)Collaborative processThe term collaborative process refers to a process relating to the management of National Forest System lands or public lands by which a project or activity is developed and implemented by the Secretary concerned through collaboration with interested persons, as described in section 603(b)(1)(C) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(b)(1)(C)).
 (4)Community wildfire protection planThe term community wildfire protection plan has the meaning given that term in section 101(3) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511(3)).
 (5)Coos Bay Wagon Road Grant landsThe term Coos Bay Wagon Road Grant lands means the lands reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179).
 (6)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands in concert with the forest plan covering the lands.
 (7)Forest planThe term forest plan means— (A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or
 (B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (8)Large-scale catastrophic eventThe term large-scale catastrophic event means a catastrophic event that adversely impacts at least 5,000 acres of reasonably contiguous National Forest System lands or public lands.
 (9)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
 (10)Oregon and California Railroad Grant landsThe term Oregon and California Railroad Grant lands means the following lands: (A)All lands in the State of Oregon revested in the United States under the Act of June 9, 1916 (39 Stat. 218), that are administered by the Secretary of the Interior, acting through the Bureau of Land Management, pursuant to the first section of the Act of August 28, 1937 (43 U.S.C. 1181a).
 (B)All lands in that State obtained by the Secretary of the Interior pursuant to the land exchanges authorized and directed by section 2 of the Act of June 24, 1954 (43 U.S.C. 1181h).
 (C)All lands in that State acquired by the United States at any time and made subject to the provisions of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).
 (11)Public landsThe term public lands has the meaning given that term in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.
 (12)Reforestation activityThe term reforestation activity means a project or activity carried out by the Secretary concerned whose primary purpose is the reforestation of impacted lands following a large-scale catastrophic event. The term includes planting, evaluating and enhancing natural regeneration, clearing competing vegetation, and other activities related to reestablishment of forest species on the fire-impacted lands.
 (13)Resource advisory committeeThe term resource advisory committee has the meaning given that term in section 201(3) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121(3)).
 (14)Salvage operationThe term salvage operation means a forest management activity undertaken in response to a catastrophic event whose primary purpose—
 (A)is to prevent wildfire as a result of the catastrophic event, or, if the catastrophic event was wildfire, to prevent a re-burn of the fire-impacted area;
 (B)is to provide an opportunity for utilization of forest materials damaged as a result of the catastrophic event; or
 (C)is to provide a funding source for reforestation and other restoration activities for the National Forest System lands or public lands impacted by the catastrophic event.
 (15)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to National Forest System lands; and
 (B)the Secretary of the Interior, with respect to public lands. IExpedited Environmental Analysis and Availability of Categorical Exclusions to Expedite Forest Management Activities 101.Analysis of only two alternatives (action versus no action) in proposed collaborative forest management activities (a)Application to certain Environmental Assessments and Environmental Impact StatementsThis section shall apply whenever the Secretary concerned prepares an environmental assessment or an environmental impact statement pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a forest management activity that—
 (1)is developed through a collaborative process; (2)is proposed by a resource advisory committee; or
 (3)is covered by a community wildfire protection plan. (b)Consideration of AlternativesIn an environmental assessment or environmental impact statement described in subsection (a), the Secretary concerned shall study, develop, and describe only the following two alternatives:
 (1)The forest management activity, as proposed pursuant to paragraph (1), (2), or (3) of subsection (a).
 (2)The alternative of no action. (c)Elements of Non-Action AlternativeIn the case of the alternative of no action, the Secretary concerned shall evaluate—
 (1)the effect of no action on— (A)forest health;
 (B)habitat diversity; (C)wildfire potential; and
 (D)insect and disease potential; and (2)the implications of a resulting decline in forest health, loss of habitat diversity, wildfire, or insect or disease infestation, given fire and insect and disease historic cycles, on—
 (A)domestic water costs; (B)wildlife habitat loss; and
 (C)other economic and social factors. 102.Categorical exclusion to expedite certain critical response actions (a)Availability of categorical exclusionA categorical exclusion is available to the Secretary concerned to develop and carry out a forest management activity on National Forest System lands or public lands when the primary purpose of the forest management activity is—
 (1)to address an insect or disease infestation; (2)to reduce hazardous fuel loads;
 (3)to protect a municipal water source; (4)to maintain, enhance, or modify critical habitat to protect it from catastrophic disturbances;
 (5)to increase water yield; or (6)any combination of the purposes specified in paragraphs (1) through (5).
					(b)Acreage limitations
 (1)In generalExcept in the case of a forest management activity described in paragraph (2), a forest management activity covered by the categorical exclusion granted by subsection (a) may not contain harvest units exceeding a total of 5,000 acres.
 (2)Larger areas authorizedA forest management activity covered by the categorical exclusion granted by subsection (a) may not contain harvest units exceeding a total of 15,000 acres if the forest management activity—
 (A)is developed through a collaborative process; (B)is proposed by a resource advisory committee; or
 (C)is covered by a community wildfire protection plan. 103.Categorical exclusion to expedite salvage operations in response to catastrophic events (a)Availability of categorical exclusionA categorical exclusion is available to the Secretary concerned to develop and carry out a salvage operation as part of the restoration of National Forest System lands or public lands following a catastrophic event.
				(b)Acreage limitations
 (1)In generalA salvage operation covered by the categorical exclusion granted by subsection (a) may not contain harvest units exceeding a total of 5,000 acres.
 (2)Harvest areaIn addition to the limitation imposed by paragraph (1), the harvest units covered by the categorical exclusion granted by subsection (a) may not exceed one-third of the area impacted by the catastrophic event.
					(c)Additional requirements
 (1)Road buildingA salvage operation covered by the categorical exclusion granted by subsection (a) may not include any new permanent roads. Temporary roads constructed as part of the salvage operation shall be retired before the end of the fifth fiscal year beginning after the completion of the salvage operation.
 (2)Stream buffersA salvage operation covered by the categorical exclusion granted by subsection (a) shall comply with the standards and guidelines for stream buffers contained in the applicable forest plan unless waived by the Regional Forester, in the case of National Forest System lands, or the State Director of the Bureau of Land Management, in the case of public lands.
 (3)Reforestation planA reforestation plan shall be developed under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b), as part of a salvage operation covered by the categorical exclusion granted by subsection (a).
					104.Categorical exclusion to meet forest plan goals for early successional forests
 (a)Availability of categorical exclusionA categorical exclusion is available to the Secretary concerned to develop and carry out a forest management activity on National Forest System lands or public lands when the primary purpose of the forest management activity is to modify, improve, enhance, or create early successional forests for wildlife habitat improvement and other purposes, consistent with the applicable forest plan.
 (b)Project goalsTo the maximum extent practicable, the Secretary concerned shall design a forest management activity under this section to meet early successional forest goals in such a manner so as to maximize production and regeneration of priority species, as identified in the forest plan and consistent with the capability of the activity site.
 (c)Acreage limitationsA forest management activity covered by the categorical exclusion granted by subsection (a) may not contain harvest units exceeding a total of 5,000 acres.
 105.Clarification of existing categorical exclusion authority related to insect and disease infestationSection 603(c)(2)(B) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(c)(2)(B)) is amended by striking Fire Regime Groups I, II, or III and inserting Fire Regime I, Fire Regime II, Fire Regime III, or Fire Regime IV.
			106.Categorical exclusion to improve, restore, and reduce the risk of wildfire
 (a)Availability of categorical exclusionA categorical exclusion is available to the Secretary concerned to carry out a forest management activity described in subsection (c) on National Forest System Lands or public lands when the primary purpose of the activity is to improve, restore, or reduce the risk of wildfire on those lands.
 (b)Acreage limitationsA forest management activity covered by the categorical exclusion granted by subsection (a) may not exceed 5,000 acres.
 (c)Authorized activitiesThe following activities may be carried out using a categorical exclusion granted by subsection (a):
 (1)Removal of juniper trees, medusahead rye, conifer trees, piñon pine trees, cheatgrass, and other noxious or invasive weeds specified on Federal or State noxious weeds lists through late-season livestock grazing, targeted livestock grazing, prescribed burns, and mechanical treatments.
 (2)Performance of hazardous fuels management. (3)Creation of fuel and fire breaks.
 (4)Modification of existing fences in order to distribute livestock and help improve wildlife habitat. (5)Installation of erosion control devices.
 (6)Construction of new and maintenance of permanent infrastructure, including stock ponds, water catchments, and water spring boxes used to benefit livestock and improve wildlife habitat.
 (7)Performance of soil treatments, native and non-native seeding, and planting of and transplanting sagebrush, grass, forb, shrub, and other species.
 (8)Use of herbicides, so long as the Secretary concerned determines that the activity is otherwise conducted consistently with agency procedures, including any forest plan applicable to the area covered by the activity.
 (d)DefinitionsIn this section: (1)Hazardous fuels managementThe term hazardous fuels management means any vegetation management activities that reduce the risk of wildfire.
 (2)Late-season grazingThe term late-season grazing means grazing activities that occur after both the invasive species and native perennial species have completed their current-year annual growth cycle until new plant growth begins to appear in the following year.
 (3)Targeted livestock grazingThe term targeted livestock grazing means grazing used for purposes of hazardous fuel reduction. 107.Compliance with forest planA forest management activity covered by a categorical exclusion granted by this title shall be conducted in a manner consistent with the forest plan applicable to the National Forest System land or public lands covered by the forest management activity.
			IISalvage and Reforestation in Response to Catastrophic Events
			201.Expedited salvage operations and reforestation activities following large-scale catastrophic events
 (a)Expedited environmental assessmentNotwithstanding any other provision of law, any environmental assessment prepared by the Secretary concerned pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a salvage operation or reforestation activity proposed to be conducted on National Forest System lands or public lands adversely impacted by a large-scale catastrophic event shall be completed within 3 months after the conclusion of the catastrophic event.
 (b)Expedited implementation and completionIn the case of reforestation activities conducted on National Forest System lands or public lands adversely impacted by a large-scale catastrophic event, the Secretary concerned shall achieve reforestation of at least 75 percent of the impacted lands during the 5-year period following the conclusion of the catastrophic event.
 (c)Availability of Knutson-Vandenberg fundsAmounts in the special fund established pursuant to section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b) shall be available to the Secretary of Agriculture for reforestation activities authorized by this title.
 (d)Timeline for Public Input ProcessNotwithstanding any other provision of law, in the case of a salvage operation or reforestation activity proposed to be conducted on National Forest System lands or public lands adversely impacted by a large-scale catastrophic event, the Secretary concerned shall allow 30 days for public scoping and comment, 15 days for filing an objection, and 15 days for the agency response to the filing of an objection. Upon completion of this process and expiration of the period specified in subsection (a), the Secretary concerned shall implement the project immediately.
 202.Compliance with forest planA salvage operation or reforestation activity authorized by this title shall be conducted in a manner consistent with the forest plan applicable to the National Forest System lands or public lands covered by the salvage operation or reforestation activity.
 203.Prohibition on restraining orders, preliminary injunctions, and injunctions pending appealNo restraining order, preliminary injunction, or injunction pending appeal shall be issued by any court of the United States with respect to any decision to prepare or conduct a salvage operation or reforestation activity in response to a large-scale catastrophic event. Section 705 of title 5, United States Code, shall not apply to any challenge to the salvage operation or reforestation activity.
 204.Exclusion of certain landsIn applying this title, the Secretary concerned may not carry out salvage operations or reforestation activities on National Forest System lands or public lands—
 (1)that are included in the National Wilderness Preservation System; (2)that are located within an inventoried roadless area unless the reforestation activity is consistent with the forest plan; or
 (3)on which timber harvesting for any purpose is prohibited by statute. IIICollaborative Project Litigation Requirement 301.DefinitionsIn this title:
 (1)CostsThe term costs refers to the fees and costs described in section 1920 of title 28, United States Code. (2)ExpensesThe term expenses includes the expenditures incurred by the staff of the Secretary concerned in preparing for and responding to a legal challenge to a collaborative forest management activity and in participating in litigation that challenges the forest management activity, including such staff time as may be used to prepare the administrative record, exhibits, declarations, and affidavits in connection with the litigation.
				302.Bond requirement as part of legal challenge of certain forest management activities
 (a)Bond requiredIn the case of a forest management activity developed through a collaborative process or proposed by a resource advisory committee, any plaintiff or plaintiffs challenging the forest management activity shall be required to post a bond or other security equal to the anticipated costs, expenses, and attorneys fees of the Secretary concerned as defendant, as reasonably estimated by the Secretary concerned. All proceedings in the action shall be stayed until the required bond or security is provided.
				(b)Recovery of litigation costs, expenses, and attorneys fees
 (1)Motion for paymentIf the Secretary concerned prevails in an action challenging a forest management activity described in subsection (a), the Secretary concerned shall submit to the court a motion for payment, from the bond or other security posted under subsection (a) in such action, of the reasonable costs, expenses, and attorneys fees incurred by the Secretary concerned.
 (2)Maximum amount recoveredThe amount of costs, expenses, and attorneys fees recovered by the Secretary concerned under paragraph (1) as a result of prevailing in an action challenging the forest management activity may not exceed the amount of the bond or other security posted under subsection (a) in such action.
 (3)Return of remainderAny funds remaining from the bond or other security posted under subsection (a) after the payment of costs, expenses, and attorneys fees under paragraph (1) shall be returned to the plaintiff or plaintiffs that posted the bond or security in the action.
					(c)Return of bond to prevailing plaintiff
 (1)In generalIf the plaintiff ultimately prevails on the merits in every action brought by the plaintiff challenging a forest management activity described in subsection (a), the court shall return to the plaintiff any bond or security provided by the plaintiff under subsection (a), plus interest from the date the bond or security was provided.
 (2)Ultimately prevails on the meritsIn this subsection, the phrase ultimately prevails on the merits means, in a final enforceable judgment on the merits, a court rules in favor of the plaintiff on every cause of action in every action brought by the plaintiff challenging the forest management activity.
 (d)Effect of settlementIf a challenge to a forest management activity described in subsection (a) for which a bond or other security was provided by the plaintiff under such subsection is resolved by settlement between the Secretary concerned and the plaintiff, the settlement agreement shall provide for sharing the costs, expenses, and attorneys fees incurred by the parties.
 (e)Limitation on certain paymentsNotwithstanding section 1304 of title 31, United States Code, no award may be made under section 2412 of title 28, United States Code, and no amounts may be obligated or expended from the Claims and Judgment Fund of the United States Treasury to pay any fees or other expenses under such sections to any plaintiff related to an action challenging a forest management activity described in subsection (a).
				IVSecure Rural Schools and Community Self-Determination Act Amendments
			401.Use of reserved funds for title II projects on Federal land and certain non-Federal land
 (a)Repeal of Merchantable timber contracting pilot programSection 204(e) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124(e)) is amended by striking paragraph (3).
 (b)Requirements for project fundsSection 204 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124) is amended by striking subsection (f) and inserting the following new subsection:
					
						(f)Requirements for project funds
 (1)In generalSubject to paragraph (2), the Secretary concerned shall ensure that at least 50 percent of the project funds reserved by a participating county under section 102(d) shall be available only for projects that—
 (A)include the sale of timber or other forest products, reduce fire risks, or improve water supplies; and
 (B)implement stewardship objectives that enhance forest ecosystems or restore and improve land health and water quality.
 (2)ApplicabilityThe requirement in paragraph (1) shall apply only to project funds reserved by a participating county whose boundaries include Federal land that the Secretary concerned determines has been subject to a timber or other forest products program within 5 fiscal years before the fiscal year in which the funds are reserved..
				402.Resource advisory committees
 (a)Recognition of resource advisory committeesSection 205(a)(4) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(a)(4)) is amended by striking 2012 each place it appears and inserting 2020.
 (b)Temporary reduction in composition of committeesSection 205(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(d)) is amended—
 (1)in paragraph (1), by striking Each and inserting Except during the period specified in paragraph (6), each; and (2)by adding at the end the following new paragraph:
						
							(6)Temporary reduction in minimum number of members
 (A)Temporary reductionDuring the period beginning on the date of the enactment of this paragraph and ending on September 30, 2020, a resource advisory committee established under this section may be comprised of nine or more members, of which—
 (i)at least three shall be representative of interests described in subparagraph (A) of paragraph (2); (ii)at least three shall be representative of interests described in subparagraph (B) of paragraph (2); and
 (iii)at least three shall be representative of interests described in subparagraph (C) of paragraph (2). (B)Additional requirementsIn appointing members of a resource advisory committee from the three categories described in paragraph (2), as provided in subparagraph (A), the Secretary concerned shall ensure balanced and broad representation in each category. In the case of a vacancy on a resource advisory committee, the vacancy shall be filled within 90 days after the date on which the vacancy occurred. Appointments to a new resource advisory committee shall be made within 90 days after the date on which the decision to form the new resource advisory committee was made.
 (C)CharterA charter for a resource advisory committee with 15 members that was filed on or before the date of the enactment of this paragraph shall be considered to be filed for a resource advisory committee described in this paragraph. The charter of a resource advisory committee shall be reapproved before the expiration of the existing charter of the resource advisory committee. In the case of a new resource advisory committee, the charter of the resource advisory committee shall be approved within 90 days after the date on which the decision to form the new resource advisory committee was made..
 (c)Conforming change to project approval requirementsSection 205(e)(3) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(e)(3)) is amended by adding at the end the following new sentence: In the case of a resource advisory committee consisting of fewer than 15 members, as authorized by subsection (d)(6), a project may be proposed to the Secretary concerned upon approval by a majority of the members of the committee, including at least one member from each of the three categories described in subsection (d)(2)..
 (d)Expanding local participation on committeesSection 205(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(d)) is amended—
 (1)in paragraph (3), by inserting before the period at the end the following: , consistent with the requirements of paragraph (4); and (2)by striking paragraph (4) and inserting the following new paragraph:
						
 (4)Geographic distributionThe members of a resource advisory committee shall reside within the county or counties in which the committee has jurisdiction or an adjacent county..
					403.Program for title II self-sustaining resource advisory committee projects
 (a)Self-Sustaining resource advisory committee projectsTitle II of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121 et seq.) is amended by adding at the end the following new section:
					
						209.Program for self-sustaining resource advisory committee projects
 (a)RAC programThe Chief of the Forest Service shall conduct a program (to be known as the self-sustaining resource advisory committee program or RAC program) under which 10 resource advisory committees will propose projects authorized by subsection (c) to be carried out using project funds reserved by a participating county under section 102(d).
 (b)Selection of participating resource advisory committeesThe selection of resource advisory committees to participate in the RAC program is in the sole discretion of the Chief of the Forest Service, except that, consistent with section 205(d)(6), a selected resource advisory committee must have a minimum of six members.
 (c)Authorized projectsNotwithstanding the project purposes specified in sections 202(b), 203(c), and 204(a)(5), projects under the RAC program are intended to—
 (1)accomplish forest management objectives or support community development; and (2)generate receipts.
 (d)Deposit and availability of revenuesAny revenue generated by a project conducted under the RAC program, including any interest accrued from the revenues, shall be—
 (1)deposited in the special account in the Treasury established under section 102(d)(2)(A); and (2)available, in such amounts as may be provided in advance in appropriation Acts, for additional projects under the RAC program.
								(e)Termination of authority
 (1)In generalThe authority to initiate a project under the RAC program shall terminate on September 30, 2020. (2)Deposits in treasuryAny funds available for projects under the RAC program and not obligated by September 30, 2021, shall be deposited in the Treasury of the United States..
 (b)Exception to general rule regarding treatment of receiptsSection 403(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7153(b)) is amended by striking All revenues and inserting Except as provided in section 209, all revenues.
 404.Additional authorized use of reserved funds for title III county projectsSection 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended—
 (1)in paragraph (2)— (A)by inserting and law enforcement patrols after including firefighting; and
 (B)by striking and at the end; (2)by redesignating paragraph (3) as paragraph (4); and
 (3)by inserting after paragraph (2) the following new paragraph (3):  (3)to cover training costs and equipment purchases directly related to the emergency services described in paragraph (2); and.
 405.Treatment as supplemental fundingSection 102 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112) is amended by adding at the end the following new subsection:
				
 (f)Treatment as supplemental fundingNone of the funds made available to a beneficiary county or other political subdivision of a State under this Act shall be used in lieu of or to otherwise offset State funding sources for local schools, facilities, or educational purposes..
			VStewardship End Result Contracting
			501.Cancellation ceilings for stewardship end result contracting projects
 (a)Cancellation ceilingsSection 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) is amended— (1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and
 (2)by inserting after subsection (g) the following new subsection (h):  (h)Cancellation ceilings (1)In generalThe Chief and the Director may obligate funds to cover any potential cancellation or termination costs for an agreement or contract under subsection (b) in stages that are economically or programmatically viable.
 (2)Advance notice to congress of cancellation ceiling in excess of $25 millionNot later than 30 days before entering into a multiyear agreement or contract under subsection (b) that includes a cancellation ceiling in excess of $25 million, but does not include proposed funding for the costs of cancelling the agreement or contract up to such cancellation ceiling, the Chief or the Director, as the case may be, shall submit to the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives a written notice that includes—
 (A)the cancellation ceiling amounts proposed for each program year in the agreement or contract; (B)the reasons why such cancellation ceiling amounts were selected;
 (C)the extent to which the costs of contract cancellation are not included in the budget for the agreement or contract; and
 (D)an assessment of the financial risk of not including budgeting for the costs of agreement or contract cancellation.
 (3)Transmittal of notice to OMBNot later than 14 days after the date on which written notice is provided under paragraph (2) with respect to an agreement or contract under subsection (b), the Chief or the Director, as the case may be, shall transmit a copy of the notice to the Director of the Office of Management and Budget..
 (b)Relation to other lawsSection 604(d)(5) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)(5)) is amended by striking , the Chief may and inserting and section 2(a)(1) of the Act of July 31, 1947 (commonly known as the Materials Act of 1947; 30 U.S.C. 602(a)(1)), the Chief and the Director may.
 502.Excess offset valueSection 604(g)(2) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(g)(2)) is amended by striking subparagraphs (A) and (B) and inserting the following new subparagraphs:
				
 (A)use the excess to satisfy any outstanding liabilities for cancelled agreements or contracts; or (B)if there are no outstanding liabilities under subparagraph (A), apply the excess to other authorized stewardship projects..
 503.Payment of portion of stewardship project revenues to county in which stewardship project occursSection 604(e) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(e)) is amended— (1)in paragraph (2)(B), by inserting subject to paragraph (3)(A), before shall; and
 (2)in paragraph (3)(A), by striking services received by the Chief or the Director and all that follows through the period at the end and inserting the following: services and in-kind resources received by the Chief or the Director under a stewardship contract project conducted under this section shall not be considered monies received from the National Forest System or the public lands, but any payments made by the contractor to the Chief or Director under the project shall be considered monies received from the National Forest System or the public lands..
 504.Submission of existing annual reportSubsection (j) of section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c), as redesignated by section 501(a)(1), is amended by striking report to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives and inserting submit to the congressional committees specified in subsection (h)(2) a report.
 505.Fire liability provisionSection 604(d) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)) is amended by adding at the end the following new paragraph:
				
 (8)ModificationUpon the request of the contractor, a contract or agreement under this section awarded before February 7, 2014, shall be modified by the Chief or Director to include the fire liability provisions described in paragraph (7)..
			VIAdditional Funding Sources for Forest Management Activities
 601.DefinitionsIn this title: (1)Eligible entityThe term eligible entity means—
 (A)a State or political subdivision of a State containing National Forest System lands or public lands;
 (B)a publicly chartered utility serving one or more States or a political subdivision thereof; (C)a rural electric company; and
 (D)any other entity determined by the Secretary concerned to be appropriate for participation in the Fund.
 (2)FundThe term Fund means the State-Supported Forest Management Fund established by section 603. 602.Availability of stewardship project revenues and Collaborative Forest Landscape Restoration Fund to cover forest management activity planning costs (a)Availability of stewardship project revenuesSection 604(e)(2)(B) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(e)(2)(B)), as amended by section 503, is further amended by striking appropriation at the project site from which the monies are collected or at another project site. and inserting the following:
					
 appropriation—(i)at the project site from which the monies are collected or at another project site; and (ii)to cover not more than 25 percent of the cost of planning additional stewardship contracting projects..
 (b)Availability of Collaborative Forest Landscape Restoration FundSection 4003(f)(1) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(1)) is amended by striking carrying out and and inserting planning, carrying out, and.
				603.State-supported planning of forest management activities
 (a)State-Supported forest management fundThere is established in the Treasury of the United States a fund, to be known as the State-Supported Forest Management Fund, to cover the cost of planning (especially related to compliance with section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2))), carrying out, and monitoring certain forest management activities on National Forest System lands or public lands.
 (b)ContentsThe State-Supported Forest Management Fund shall consist of such amounts as may be— (1)contributed by an eligible entity for deposit in the Fund;
 (2)appropriated to the Fund; or (3)generated by forest management activities carried out using amounts in the Fund.
 (c)Geographical and use limitationsIn making a contribution under subsection (b)(1), an eligible entity may— (1)specify the National Forest System lands or public lands for which the contribution may be expended; and
 (2)limit the types of forest management activities for which the contribution may be expended. (d)Authorized forest management activitiesIn such amounts as may be provided in advance in appropriation Acts, the Secretary concerned may use the Fund to plan, carry out, and monitor a forest management activity that—
 (1)is developed through a collaborative process; (2)is proposed by a resource advisory committee; or
 (3)is covered by a community wildfire protection plan. (e)Implementation methodsA forest management activity carried out using amounts in the Fund may be carried out using a contract or agreement under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c), the good neighbor authority provided by section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a), a contract under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a), or other authority available to the Secretary concerned, but revenues generated by the forest management activity shall be used to reimburse the Fund for planning costs covered using amounts in the Fund.
				(f)Relation to other laws
 (1)Revenue sharingSubject to subsection (e), revenues generated by a forest management activity carried out using amounts from the Fund shall be considered monies received from the National Forest System.
 (2)Knutson-vanderberg ActThe Act of June 9, 1930 (commonly known as the Knutson-Vanderberg Act; 16 U.S.C. 576 et seq.), shall apply to any forest management activity carried out using amounts in the Fund.
					(g)Termination of fund
 (1)TerminationThe Fund shall terminate 10 years after the date of the enactment of this Act. (2)Effect of terminationUpon the termination of the Fund pursuant to paragraph (1) or pursuant to any other provision of law, unobligated contributions remaining in the Fund shall be returned to the eligible entity that made the contribution.
					VIITribal Forestry Participation and Protection
			701.Protection of tribal forest assets through use of stewardship end result contracting and other
			 authorities
 (a)Prompt consideration of tribal requestsSection 2(b) of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a(b)) is amended— (1)in paragraph (1), by striking Not later than 120 days after the date on which an Indian tribe submits to the Secretary and inserting In response to the submission by an Indian tribe of ; and
 (2)by adding at the end the following new paragraph:  (4)Time periods for consideration (A)Initial responseNot later than 120 days after the date on which the Secretary receives a tribal request under paragraph (1), the Secretary shall provide an initial response to the Indian tribe regarding—
 (i)whether the request may meet the selection criteria described in subsection (c); and (ii)the likelihood of the Secretary entering into an agreement or contract with the Indian tribe under paragraph (2) for activities described in paragraph (3).
 (B)Notice of denialNotice under subsection (d) of the denial of a tribal request under paragraph (1) shall be provided not later than 1 year after the date on which the Secretary received the request.
 (C)CompletionNot later than 2 years after the date on which the Secretary receives a tribal request under paragraph (1), other than a tribal request denied under subsection (d), the Secretary shall—
 (i)complete all environmental reviews necessary in connection with the agreement or contract and proposed activities under the agreement or contract; and
 (ii)enter into the agreement or contract with the Indian tribe under paragraph (2).. (b)Conforming and technical amendmentsSection 2 of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a) is amended—
 (1)in subsections (b)(1) and (f)(1), by striking section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law 105–277) (as amended by section 323 of the Department of the Interior and Related Agencies Appropriations Act, 2003 (117 Stat. 275)) and inserting section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c); and
 (2)in subsection (d), by striking subsection (b)(1), the Secretary may and inserting paragraphs (1) and (4)(B) of subsection (b), the Secretary shall. 702.Management of Indian forest land authorized to include related National Forest System lands and public landsSection 305 of the National Indian Forest Resources Management Act (25 U.S.C. 3104) is amended by adding at the end the following new subsection:
				
					(c)Inclusion of certain National Forest System land and public land
 (1)AuthorityAt the request of an Indian tribe, the Secretary concerned may treat Federal forest land as Indian forest land for purposes of planning and conducting forest land management activities under this section if the Federal forest land is located within, or mostly within, a geographic area that presents a feature or involves circumstances principally relevant to that Indian tribe, such as Federal forest land ceded to the United States by treaty, Federal forest land within the boundaries of a current or former reservation, or Federal forest land adjudicated to be tribal homelands.
 (2)RequirementsAs part of the agreement to treat Federal forest land as Indian forest land under paragraph (1), the Secretary concerned and the Indian tribe making the request shall—
 (A)provide for continued public access applicable to the Federal forest land prior to the agreement, except that the Secretary concerned may limit or prohibit such access as needed;
 (B)continue sharing revenue generated by the Federal forest land with State and local governments either—
 (i)on the terms applicable to the Federal forest land prior to the agreement, including, where applicable, 25-percent payments or 50-percent payments; or
 (ii)at the option of the Indian tribe, on terms agreed upon by the Indian tribe, the Secretary concerned, and State and county governments participating in a revenue sharing agreement for the Federal forest land;
 (C)comply with applicable prohibitions on the export of unprocessed logs harvested from the Federal forest land;
 (D)recognize all right-of-way agreements in place on Federal forest land prior to commencement of tribal management activities; and
 (E)ensure that all commercial timber removed from the Federal forest land is sold on a competitive bid basis.
 (3)LimitationTreating Federal forest land as Indian forest land for purposes of planning and conducting management activities pursuant to paragraph (1) shall not be construed to designate the Federal forest land as Indian forest lands for any other purpose.
 (4)DefinitionsIn this subsection: (A)Federal forest landThe term Federal forest land means—
 (i)National Forest System lands; and (ii)public lands (as defined in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e))), including Coos Bay Wagon Road Grant lands reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179), and Oregon and California Railroad Grant lands.
 (B)Secretary concernedThe term Secretary concerned means— (i)the Secretary of Agriculture, with respect to the Federal forest land referred to in subparagraph (A)(i); and
 (ii)the Secretary of the Interior, with respect to the Federal forest land referred to in subparagraph (A)(ii)..
 703.Tribal forest management demonstration projectThe Secretary of the Interior and the Secretary of Agriculture may carry out demonstration projects by which federally recognized Indian tribes or tribal organizations may contract to perform administrative, management, and other functions of programs of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a et seq.) through contracts entered into under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
			VIIIMiscellaneous Forest Management Provisions
			801.Balancing short- and long-term effects of forest management activities in considering injunctive
 reliefAs part of its weighing the equities while considering any request for an injunction that applies to any agency action as part of a forest management activity under titles I through VIII, the court reviewing the agency action shall balance the impact to the ecosystem likely affected by the forest management activity of—
 (1)the short- and long-term effects of undertaking the agency action; against (2)the short- and long-term effects of not undertaking the action.
				802.Conditions on Forest Service road decommissioning
 (a)Consultation with affected countyWhenever any Forest Service defined maintenance level one- or two-system road within a designated high fire prone area of a unit of the National Forest System is considered for decommissioning, the Forest Supervisor of that unit of the National Forest System shall—
 (1)consult with the government of the county containing the road regarding the merits and possible consequences of decommissioning the road; and
 (2)solicit possible alternatives to decommissioning the road. (b)Regional Forester approvalA Forest Service road described in subsection (a) may not be decommissioned without the advance approval of the Regional Forester.
 803.Prohibition on application of Eastside Screens requirements on National Forest System landsOn and after the date of the enactment of this Act, the Secretary of Agriculture may not apply to National Forest System lands any of the amendments to forest plans adopted in the Decision Notice for the Revised Continuation of Interim Management Direction Establishing Riparian, Ecosystem and Wildlife Standards for Timber Sales (commonly known as the Eastside Screens requirements), including all preceding or associated versions of these amendments.
 804.Use of site-specific forest plan amendments for certain projects and activitiesIf the Secretary concerned determines that, in order to conduct a project or carry out an activity implementing a forest plan, an amendment to the forest plan is required, the Secretary concerned shall execute such amendment as a nonsignificant plan amendment through the record of decision or decision notice for the project or activity.
			805.Knutson-Vandenberg Act modifications
 (a)Deposits of funds from national forest timber purchasers requiredSection 3(a) of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b(a)), is amended by striking The Secretary and all that follows through any purchaser and inserting the following: The Secretary of Agriculture shall require each purchaser.
 (b)Conditions on use of depositsSection 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b), is amended—
 (1)by striking Such deposits and inserting the following:  (b)Amounts deposited under subsection (a);
 (2)by redesignating subsection (c) as subsection (d); and (3)by inserting before subsection (d), as so redesignated, the following new subsection (c):
						
 (c)(1)Amounts in the special fund established pursuant to this section— (A)shall be used exclusively to implement activities authorized by subsection (a); and
 (B)may be used anywhere within the Forest Service Region from which the original deposits were collected.
 (2)The Secretary of Agriculture may not deduct overhead costs from the funds collected under subsection (a), except as needed to fund personnel of the responsible Ranger District for the planning and implementation of the activities authorized by subsection (a)..
 806.Exclusion of certain National Forest System lands and public landsUnless specifically provided by a provision of titles I through VIII, the authorities provided by such titles do not apply with respect to any National Forest System lands or public lands—
 (1)that are included in the National Wilderness Preservation System; (2)that are located within an inventoried roadless area unless the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or
 (3)on which timber harvesting for any purpose is prohibited by statute. 807.Application of Northwest Forest Plan Survey and Manage Mitigation Measure Standard and GuidelinesThe Northwest Forest Plan Survey and Manage Mitigation Measure Standard and Guidelines shall not apply to any National Forest System lands or public lands.
			808.Management of Bureau of Land Management lands in western Oregon
 (a)General ruleAll of the public land managed by the Bureau of Land Management in the Salem District, Eugene District, Roseburg District, Coos Bay District, Medford District, and the Klamath Resource Area of the Lakeview District in the State of Oregon shall hereafter be managed pursuant to title I of the of the Act of August 28, 1937 (43 U.S.C. 1181a through 1181e). Except as provided in subsection (b), all of the revenue produced from such land shall be deposited in the Treasury of the United States in the Oregon and California land-grant fund and be subject to the provisions of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).
 (b)Certain lands excludedSubsection (a) does not apply to any revenue that is required to be deposited in the Coos Bay Wagon Road grant fund pursuant to sections 1 through 4 of the Act of May 24, 1939 (43 U.S.C. 1181f–1 through f–4).
				809.Bureau of Land Management resource management plans
 (a)Additional Analysis and AlternativesTo develop a full range of reasonable alternatives as required by the National Environmental Policy Act of 1969, the Secretary of the Interior shall develop and consider in detail a reference analysis and two additional alternatives as part of the revisions of the resource management plans for the Bureau of Land Management’s Salem, Eugene, Coos Bay, Roseburg, and Medford Districts and the Klamath Resource Area of the Lakeview District.
 (b)Reference AnalysisThe reference analysis required by subsection (a) shall measure and assume the harvest of the annual growth net of natural mortality for all forested land in the planning area in order to determine the maximum sustained yield capacity of the forested land base and to establish a baseline by which the Secretary of the Interior shall measure incremental effects on the sustained yield capacity and environmental impacts from management prescriptions in all other alternatives.
				(c)Additional Alternatives
 (1)Carbon Sequestration AlternativeThe Secretary of the Interior shall develop and consider an additional alternative with the goal of maximizing the total carbon benefits from forest storage and wood product storage. To the extent practicable, the analysis shall consider—
 (A)the future risks to forest carbon from wildfires, insects, and disease; (B)the amount of carbon stored in products or in landfills;
 (C)the life cycle benefits of harvested wood products compared to non-renewable products; and (D)the energy produced from wood residues.
 (2)Sustained Yield AlternativeThe Secretary of the Interior shall develop and consider an additional alternative that produces the greater of 500 million board feet or the annual net growth on the acres classified as timberland, excluding any congressionally reserved areas. The projected harvest levels, as nearly as practicable, shall be distributed among the Districts referred to in subsection (a) in the same proportion as the maximum yield capacity of each such District bears to maximum yield capacity of the planning area as a whole.
 (d)Additional Analysis and Public ParticipationThe Secretary of the Interior shall publish the reference analysis and additional alternatives and analyze their environmental and economic consequences in a supplemental draft environmental impact statement. The draft environmental impact statement and supplemental draft environmental impact statement shall be made available for public comment for a period of not less than 180 days. The Secretary shall respond to any comments received before making a final decision between all alternatives.
 (e)Rule of constructionNothing in this section shall affect the obligation of the Secretary of the Interior to manage the timberlands as required by the Act of August 28, 1937 (50 Stat. 874; 43 U.S.C. 1181a–1181j).
 810.Landscape-scale forest restoration projectThe Secretary of Agriculture shall develop and implement at least one landscape-scale forest restoration project that includes, as a defined purpose of the project, the generation of material that will be used to promote advanced wood products. The project shall be developed through a collaborative process.
			IXMajor Disaster for Wildfire on Federal Land
 901.Wildfire on Federal landsSection 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)) is amended—
 (1)by striking (2) and all that follows through means and inserting the following:  (2)Major disaster (A)Major disasterThe term major disaster means; and
 (2)by adding at the end the following:  (B)Major disaster for wildfire on Federal landsThe term major disaster for wildfire on Federal lands means any wildfire or wildfires, which in the determination of the President under section 802 warrants assistance under section 803 to supplement the efforts and resources of the Department of the Interior or the Department of Agriculture—
 (i)on Federal lands; or (ii)on non-Federal lands pursuant to a fire protection agreement or cooperative agreement..
 902.Declaration of a major disaster for wildfire on Federal landsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:
				
					VIIIMajor Disaster for Wildfire on Federal Land
 801.DefinitionsAs used in this title— (1)Federal landThe term Federal land means—
 (A)any land under the jurisdiction of the Department of the Interior; and (B)any land under the jurisdiction of the United States Forest Service.
 (2)Federal land management agenciesThe term Federal land management agencies means— (A)the Bureau of Land Management;
 (B)the National Park Service; (C)the Bureau of Indian Affairs;
 (D)the United States Fish and Wildlife Service; and (E)the United States Forest Service.
 (3)Wildfire suppression operationsThe term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting, including support, response, emergency stabilization activities, and other emergency management activities of wildland firefighting on Federal lands (or on non-Federal lands pursuant to a fire protection agreement or cooperative agreement) by the Federal land management agencies covered by the wildfire suppression subactivity of the Wildland Fire Management account or the FLAME Wildfire Suppression Reserve Fund account of the Federal land management agencies.
							802.Procedure for declaration of a major disaster for wildfire on Federal lands
 (a)In generalThe Secretary of the Interior or the Secretary of Agriculture may submit a request to the President consistent with the requirements of this title for a declaration by the President that a major disaster for wildfire on Federal lands exists.
 (b)RequirementsA request for a declaration by the President that a major disaster for wildfire on Federal lands exists shall—
 (1)be made in writing by the respective Secretary; (2)certify that the amount appropriated in the current fiscal year for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the respective Secretary, net of any concurrently enacted rescissions of wildfire suppression funds, increases the total unobligated balance of amounts available for wildfire suppression by an amount equal to or greater than the average total costs incurred by the Federal land management agencies per year for wildfire suppression operations, including the suppression costs in excess of appropriated amounts, over the previous ten fiscal years;
 (3)certify that the amount available for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the respective Secretary will be obligated not later than 30 days after such Secretary notifies the President that wildfire suppression funds will be exhausted to fund ongoing and anticipated wildfire suppression operations related to the wildfire on which the request for the declaration of a major disaster for wildfire on Federal lands pursuant to this title is based; and
 (4)specify the amount required in the current fiscal year to fund wildfire suppression operations related to the wildfire on which the request for the declaration of a major disaster for wildfire on Federal lands pursuant to this title is based.
 (c)DeclarationBased on the request of the respective Secretary under this title, the President may declare that a major disaster for wildfire on Federal lands exists.
							803.Wildfire on Federal lands assistance
 (a)In generalIn a major disaster for wildfire on Federal lands, the President may transfer funds, only from the account established pursuant to subsection (b), to the Secretary of the Interior or the Secretary of Agriculture to conduct wildfire suppression operations on Federal lands (and non-Federal lands pursuant to a fire protection agreement or cooperative agreement).
 (b)Wildfire suppression operations accountThe President shall establish a specific account for the assistance available pursuant to a declaration under section 802. Such account may only be used to fund assistance pursuant to this title.
							(c)Limitation
 (1)Limitation of transferThe assistance available pursuant to a declaration under section 802 is limited to the transfer of the amount requested pursuant to section 802(b)(4). The assistance available for transfer shall not exceed the amount contained in the wildfire suppression operations account established pursuant to subsection (b).
 (2)Transfer of fundsFunds under this section shall be transferred from the wildfire suppression operations account to the wildfire suppression subactivity of the Wildland Fire Management Account.
 (d)Prohibition of other transfersExcept as provided in this section, no funds may be transferred to or from the account established pursuant to subsection (b) to or from any other fund or account.
 (e)Reimbursement for Wildfire suppression operations on non-Federal landIf amounts transferred under subsection (c) are used to conduct wildfire suppression operations on non-Federal land, the respective Secretary shall—
 (1)secure reimbursement for the cost of such wildfire suppression operations conducted on the non-Federal land; and
 (2)transfer the amounts received as reimbursement to the wildfire suppression operations account established pursuant to subsection (b).
 (f)Annual Accounting and reporting requirementsNot later than 90 days after the end of each fiscal year for which assistance is received pursuant to this section, the respective Secretary shall submit to the Committees on Agriculture, Appropriations, the Budget, Natural Resources, and Transportation and Infrastructure of the House of Representatives and the Committees on Agriculture, Nutrition, and Forestry, Appropriations, the Budget, Energy and Natural Resources, Homeland Security and Governmental Affairs, and Indian Affairs of the Senate, and make available to the public, a report that includes the following:
 (1)The risk-based factors that influenced management decisions regarding wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary concerned.
 (2)Specific discussion of a statistically significant sample of large fires, in which each fire is analyzed for cost drivers, effectiveness of risk management techniques, resulting positive or negative impacts of fire on the landscape, impact of investments in preparedness, suggested corrective actions, and such other factors as the respective Secretary considers appropriate.
 (3)Total expenditures for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the respective Secretary, broken out by fire sizes, cost, regional location, and such other factors as the such Secretary considers appropriate.
 (4)Lessons learned. (5)Such other matters as the respective Secretary considers appropriate.
 (g)Savings provisionNothing in this title shall limit the Secretary of the Interior, the Secretary of Agriculture, Indian tribe, or a State from receiving assistance through a declaration made by the President under this Act when the criteria for such declaration have been met..
 903.Prohibition on transfersNo funds may be transferred to or from the Federal land management agencies’ wildfire suppression operations accounts referred to in section 801(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act to or from any account or subactivity of the Federal land management agencies, as defined in section 801(2) of such Act, that is not used to cover the cost of wildfire suppression operations.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Emergency Wildfire and Forest Management Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Major disaster for wildfire on Federal landSec. 101. Wildfire on Federal land.Sec. 102. Declaration of a major disaster for wildfire on Federal land.Sec. 103. Prohibition on transfers.TITLE II—Expedited environmental analysis and availability of categorical exclusions to expedite forest management activitiesSec. 201. Analysis of only 2 alternatives in proposed collaborative forest management activities.Sec. 202. Categorical exclusion to expedite certain critical response actions.Sec. 203. Categorical exclusion to expedite salvage operations in response to catastrophic events.Sec. 204. Categorical exclusion to meet forest plan goals for early successional forests.Sec. 205. Categorical exclusion to improve, restore, and reduce the risk of wildfire.Sec. 206. Consideration of resource conditions for extraordinary circumstances.Sec. 207. Compliance with forest plan.Sec. 208. Roads.Sec. 209. Exclusions.TITLE III—Tribal forestry participation and protectionSec. 301. Protection of tribal forest assets.Sec. 302. Management of Indian forest land authorized to include related National Forest System land and public land.Sec. 303. Tribal forest management demonstration project.TITLE IV—Miscellaneous forest management activitiesSec. 401. Definition of Secretary.Sec. 402. State-supported planning of forest management activities.Sec. 403. Balancing of impacts in considering injunctive relief.Sec. 404. State and private forest landscape-scale restoration program.Sec. 405. Pilot arbitration program.Sec. 406. National Forest System accelerated landscape restoration pilot program.Sec. 407. Tennessee Wilderness.Sec. 408. Additional authority for sale or exchange of small parcels of National Forest System land.Sec. 409. Extension of authorization for conveyance of Forest Service administrative sites.Sec. 410. Prescribed burn approval.Sec. 411. North Carolina wilderness study areas.TITLE V—Kisatchie National Forest land conveyanceSec. 501. Short title.Sec. 502. Finding.Sec. 503. Definitions.Sec. 504. Authorization of conveyances.Sec. 505. Proceeds from the sale of land.Sec. 506. Administration.TITLE VI—Chattahoochee-Oconee National Forest land adjustmentSec. 601. Short title.Sec. 602. Findings.Sec. 603. Definition of Secretary.Sec. 604. Land conveyance authority.Sec. 605. Treatment of proceeds. 2.DefinitionsIn this Act:
 (1)Catastrophic eventThe term catastrophic event means any natural disaster (such as a hurricane, tornado, windstorm, snow or ice storm, rain storm, high water, wind-driven water, tidal wave, earthquake, volcanic eruption, landslide, mudslide, drought, or insect or disease outbreak) or any fire, flood, or explosion, regardless of cause.
 (2)Categorical exclusionThe term categorical exclusion means an exclusion from further analysis and documentation in an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a project or activity relating to the management of National Forest System land or public land.
 (3)Collaborative processThe term collaborative process means a process relating to the management of National Forest System land or public land under which a project or activity is developed and implemented—
 (A)by the Secretary concerned through collaboration with interested persons, as described in section 603(b)(1)(C) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(b)(1)(C)); or
 (B)through a collaborative process under the Collaborative Forest Landscape Restoration Program, as described in section 4003(b)(2) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(b)(2)).
 (4)Community wildfire protection planThe term community wildfire protection plan has the meaning given that term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
 (5)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System land or public land that is consistent with an applicable forest plan.
 (6)Forest planThe term forest plan means, as applicable— (A)a resource management plan prepared by the Bureau of Land Management for public land pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or
 (B)a land management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (7)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
 (8)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).
 (9)Resource advisory committeeThe term resource advisory committee means— (A)a resource advisory committee established under section 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125); or
 (B)an advisory committee determined by the Secretary concerned to satisfy the requirements of section 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125).
 (10)Salvage operationThe term salvage operation means a forest management activity carried out in response to a catastrophic event, the primary purpose of which is—
 (A)(i)to prevent wildfire as a result of the catastrophic event; or (ii)if the catastrophic event is a wildfire, to prevent a reburn of the fire-impacted area;
 (B)to provide an opportunity for use of any forest material damaged as a result of the catastrophic event; or
 (C)to provide a funding source for reforestation or other restoration activities for National Forest System land or public land impacted by the catastrophic event.
 (11)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture. (12)Secretary concernedThe term Secretary concerned means—
 (A)the Secretary of Agriculture, with respect to National Forest System land; and (B)the Secretary of the Interior, with respect to public land.
				IMajor disaster for wildfire on Federal land
			101.Wildfire on Federal land
 (a)In generalSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended—
 (1)by redesignating paragraphs (3) through (12) as paragraphs (4) through (13), respectively; and (2)by inserting after paragraph (2) the following:
						
 (3)Major disaster for wildfire on Federal landThe term major disaster for wildfire on Federal land means any wildfire or wildfires that in the determination of the President in accordance with section 802 warrants assistance under section 803 to supplement the efforts and resources of the Secretary of the Interior or the Secretary of Agriculture—
 (A)on Federal land; or (B)on non-Federal land in accordance with a fire protection agreement or cooperative agreement..
 (b)Conforming amendmentSection 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii)) is amended by striking section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)) and inserting paragraph (2) or (3) of section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
 102.Declaration of a major disaster for wildfire on Federal landThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by adding at the end the following:
				
					VIIIMajor Disaster for Wildfire on Federal Land
 801.DefinitionsIn this title: (1)Federal landThe term Federal land means—
 (A)any land under the jurisdiction of the Secretary of the Interior; and (B)any land under the jurisdiction of the Secretary of Agriculture, acting through the Chief of the Forest Service.
 (2)Federal land management agenciesThe term Federal land management agencies means— (A)the Bureau of Land Management;
 (B)the National Park Service; (C)the Bureau of Indian Affairs;
 (D)the United States Fish and Wildlife Service; and (E)the Forest Service.
 (3)Wildfire suppression operationsThe term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting, including support, response, emergency stabilization activities, and other emergency management activities of wildland firefighting on Federal land, or on non-Federal land in accordance with a fire protection agreement or cooperative agreement, by the Federal land management agencies covered by—
 (A)the wildfire suppression subactivity of the Wildland Fire Management account of the Federal land management agencies; or
 (B)the FLAME Wildfire Suppression Reserve Fund account of the Federal land management agencies.
								802.Procedure for declaration of a major disaster for wildfire on Federal land
 (a)In generalThe Secretary of the Interior or the Secretary of Agriculture may submit a request to the President in accordance with the requirements of this title for a declaration by the President that a major disaster for wildfire on Federal land exists.
 (b)RequirementsA request for a declaration by the President that a major disaster for wildfire on Federal land exists shall—
 (1)be made in writing by the appropriate Secretary; (2)certify that the amount made available for the current fiscal year for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the appropriate Secretary, net of any concurrently enacted rescissions of wildfire suppression funds, increases the total unobligated balance of the amount available for wildfire suppression by an amount not less than the average total cost incurred by the Federal land management agencies per year for wildfire suppression operations, including the suppression costs in excess of amounts made available, during the previous 10 fiscal years;
 (3)certify that the amount available for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the appropriate Secretary will be obligated not later than 30 days after the date on which the Secretary notifies the President that amounts for wildfire suppression will be exhausted to fund ongoing and anticipated wildfire suppression operations relating to the wildfire on which the request is based; and
 (4)specify the amount required for the fiscal year during which the request is made to fund wildfire suppression operations relating to the wildfire on which the request is based.
 (c)DeclarationBased on the request of the appropriate Secretary in accordance with this title, the President may declare that a major disaster for wildfire on Federal land exists.
							803.Wildfire on Federal land assistance
 (a)In generalDuring a period for which the President has declared that a major disaster for wildfire on Federal land exists in accordance with this title, the President may transfer funds only from the account established in accordance with subsection (b) to the Secretary of the Interior or the Secretary of Agriculture to conduct wildfire suppression operations on—
 (1)Federal land; and (2)non-Federal land in accordance with a fire protection agreement or cooperative agreement.
								(b)Wildfire suppression operations account
 (1)In generalThe President shall establish a specific account, to be known as the wildfire suppression operations account, for amounts that may be provided to the appropriate Secretary to conduct wildfire suppression operations in accordance with this title.
 (2)LimitationThe account established in accordance with paragraph (1) may only be used to provide amounts to the appropriate Secretary to conduct wildfire suppression operations in accordance with this title.
								(c)Limitation
								(1)Limitation of transfer
 (A)In generalThe amounts available to the appropriate Secretary to conduct wildfire suppression operations in accordance with this title are limited to the amount requested in accordance with section 802(b)(4).
 (B)Wildfires suppression operations accountAmounts available for transfer to the appropriate Secretary to conduct wildfire suppression operations in accordance with this title shall not exceed the amount contained in the wildfire suppression operations account.
 (2)Transfer of fundsA transfer under subsection (a) shall be made by the transfer of amounts from the wildfire suppression operations account to the wildfire suppression subactivity of the Wildland Fire Management Account.
 (d)Prohibition of other transfersExcept as provided in this section, no amounts may be transferred to or from the wildfire suppression operations account to or from any other fund or account.
 (e)Reimbursement for Wildfire suppression operations on non-Federal landIf amounts transferred to the appropriate Secretary to conduct wildfire suppression operations in accordance with this title are used to conduct wildfire suppression operations on non-Federal land, the appropriate Secretary shall—
 (1)secure reimbursement for the cost of the wildfire suppression operations conducted on the non-Federal land; and
 (2)transfer the amounts received under paragraph (1) to the wildfire suppression operations account. (f)Annual Accounting and reporting requirements (1)In generalNot later than 90 days after the last day of each fiscal year for which the Secretary of the Interior or the Secretary of Agriculture receives amounts to conduct wildfire suppression operations in accordance with this title, the appropriate Secretary shall submit to the committees described in paragraph (2), and make available to the public, a report that describes the following:
 (A)The risk-based factors that influenced management decisions regarding wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary.
 (B)Specific discussion of a statistically significant sample of large fires, in which each fire is analyzed for—
 (i)cost drivers; (ii)the effectiveness of risk management techniques;
 (iii)resulting positive or negative impacts of fire on the landscape; (iv)the impact of any investments in preparedness;
 (v)suggested corrective actions; and (vi)such other factors as the Secretary considers appropriate.
 (C)Total expenditures for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary, including a description of expenditures by—
 (i)fire size;
 (ii)cost; (iii)regional location; and
 (iv)such other factors as the Secretary considers appropriate.
 (D)Lessons learned. (E)Such other matters as the Secretary considers appropriate.
 (2)Committees describedThe committees referred to in paragraph (1) are— (A)of the Senate—
 (i)the Committee on Agriculture, Nutrition, and Forestry; (ii)the Committee on Appropriations;
 (iii)the Committee on the Budget; (iv)the Committee on Energy and Natural Resources;
 (v)the Committee on Homeland Security and Governmental Affairs; and
 (vi)the Committee on Indian Affairs; and (B)of the House of Representatives—
 (i)the Committee on Agriculture; (ii)the Committee on Appropriations;
 (iii)the Committee on the Budget; (iv)the Committee on Natural Resources; and
 (v)the Committee on Transportation and Infrastructure. (g)Savings provisionNothing in this title limits the ability of the Secretary of the Interior, the Secretary of Agriculture, an Indian tribe, or a State to receive assistance through a declaration made by the President under this Act if the criteria for that declaration have been satisfied..
 103.Prohibition on transfersNo amounts may be transferred to or from the wildfire suppression subactivity of the Wildland Fire Management account or the FLAME Wildfire Suppression Reserve Fund account of the Federal land management agencies (as defined in section 801 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (as added by section 102)) to or from any other account or subactivity of those Federal land management agencies that is not used to cover the cost of wildfire suppression operations.
			IIExpedited environmental analysis and availability of categorical exclusions to expedite forest
			 management activities
			201.Analysis of only 2 alternatives in proposed collaborative forest
			 management activities
 (a)In generalThis section shall apply whenever the Secretary concerned prepares an environmental assessment or an environmental impact statement pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a forest management activity—
 (1)that is— (A)developed through a collaborative process; or
 (B)covered by a community wildfire protection plan; and (2)the primary purpose of which is—
 (A)the reduction of hazardous fuels; (B)the reduction of fuel connectivity through the installation of fuel and fire breaks;
 (C)the restoration of forest health and resilience; (D)the protection of a municipal water supply system (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)); or
 (E)a combination of 2 or more purposes described in subparagraphs (A) through (D). (b)Consideration of alternativesIn an environmental assessment or environmental impact statement described in subsection (a), the Secretary concerned shall study, develop, and describe only the following 2 alternatives:
 (1)The forest management activity, as proposed pursuant to subsection (a).
 (2)The alternative of no action. (c)Elements of no action alternativeIn the case of the alternative of no action, the Secretary concerned shall evaluate—
 (1)the effect of no action on— (A)forest health;
 (B)habitat diversity; (C)wildfire potential;
 (D)insect and disease potential; and (E)other economic and social factors; and
 (2)the implications of a resulting decline, if any, in forest health, loss of habitat diversity, wildfire, or insect or disease infestation, given fire and insect and disease historic cycles, on—
 (A)domestic water costs; (B)wildlife habitat loss; and
 (C)other economic and social factors. 202.Categorical exclusion to expedite certain critical response actions (a)In generalA categorical exclusion is available to the Secretary concerned to propose a forest management activity on National Forest System land or public land in any case in which—
 (1)the forest management activity is developed and implemented through a collaborative process; and (2)the primary purpose of the forest management activity is—
 (A)to address an insect or disease infestation; (B)to reduce hazardous fuels;
 (C)to protect a municipal water supply system (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511));
 (D)to maintain, enhance, or modify critical habitat to protect the critical habitat from catastrophic events;
 (E)to increase water yield; or (F)any combination of the purposes specified in subparagraphs (A) through (E).
 (b)LimitationA forest management activity covered by the categorical exclusion described in subsection (a) may not contain harvest units exceeding a total of 3,000 acres.
 (c)RequirementsA forest management activity covered by the categorical exclusion described in subsection (a) shall be—
 (1)based on the best available scientific information; and (2)subject to section 206.
					203.Categorical exclusion to expedite salvage operations in response to catastrophic events
 (a)In generalA categorical exclusion is available to the Secretary concerned to develop and carry out a salvage operation as part of the restoration of National Forest System land or public land following a catastrophic event.
				(b)Acreage limitations
 (1)In generalSubject to paragraph (2), a salvage operation covered by the categorical exclusion described in subsection (a) may not contain harvest units exceeding a total of 3,000 acres.
 (2)Harvest areaThe harvest units covered by the categorical exclusion described in subsection (a) may not exceed 1/3 of the area impacted by the catastrophic event.
 (c)RequirementA salvage operation covered by the categorical exclusion described in subsection (a) shall be subject to section 206.
				204.Categorical exclusion to meet forest plan goals for early successional forests
 (a)In generalA categorical exclusion is available to the Secretary concerned to develop and carry out a forest management activity on National Forest System land or public land—
 (1)in any case in which the forest management activity is developed and implemented through a collaborative process; and
 (2)when the primary purpose of the forest management activity is to modify, improve, enhance, or create early successional forests for wildlife habitat improvement and other purposes, consistent with the applicable forest plan.
 (b)Project goalsTo the maximum extent practicable, the Secretary concerned shall design a forest management activity under this section to meet early successional forest goals in such a manner so as to maximize production and regeneration of priority species, as identified in the forest plan and consistent with the capability of the activity site.
 (c)LimitationA forest management activity covered by the categorical exclusion described in subsection (a) may not contain harvest units exceeding a total of 3,000 acres.
 (d)RequirementsA forest management activity covered by the categorical exclusion described in subsection (a) shall be—
 (1)based on the best available scientific information; and (2)subject to section 206.
					205.Categorical exclusion to improve, restore, and reduce the risk of wildfire
 (a)DefinitionsIn this section: (1)Hazardous fuels managementThe term hazardous fuels management means any vegetation management activities that reduce the risk of wildfire.
 (2)Late-season grazingThe term late-season grazing means grazing activities that occur during the period— (A)beginning when both the invasive species and native perennial species have completed the current-year annual growth cycle of the species; and
 (B)ending when new plant growth begins to appear in the following year.
 (3)Targeted livestock grazingThe term targeted livestock grazing means grazing used for purposes of hazardous fuel reduction. (b)Availability of categorical exclusionA categorical exclusion is available to the Secretary concerned to carry out a forest management activity described in subsection (d) on National Forest System Land or public land—
 (1)in any case in which the forest management activity is developed and implemented through a collaborative process; and
 (2)when the primary purpose of the activity on that National Forest System land or public land is— (A)to improve forest health;
 (B)to restore forest health;
 (C)to reduce the risk of wildfire; or (D)to achieve State wildlife population goals.
 (c)Acreage limitations requirementsA forest management activity covered by the categorical exclusion described in subsection (b)—
 (1)may not contain harvest units exceeding a total of 3,000 acres; and (2)shall be based on the best available scientific information.
 (d)Authorized activitiesThe following activities may be carried out using a categorical exclusion described in subsection (b):
 (1)Removal of juniper trees, medusahead rye, conifer trees, pinon pine trees, cheatgrass, and other noxious or invasive weeds specified on Federal or State noxious weeds lists through late-season livestock grazing, targeted livestock grazing, prescribed burns, and mechanical treatments.
 (2)Performance of hazardous fuels management. (3)Creation of fuel and fire breaks.
 (4)Modification of existing fences so as to distribute livestock and help improve wildlife habitat. (5)Installation of erosion control devices.
 (6)Construction of new and maintenance of permanent infrastructure, including stock ponds, water catchments, and water spring boxes used to benefit livestock and improve wildlife habitat.
 (7)Performance of soil treatments, native and nonnative seeding, and planting of and transplanting sagebrush, grass, forb, shrub, and other species.
 (8)Use of herbicides, if the Secretary concerned determines that the activity is otherwise conducted consistently with agency procedures, including any forest plan applicable to the area covered by the activity.
 (e)RequirementA forest management activity covered by the categorical exclusion described in subsection (b) shall be subject to section 206.
				206.Consideration of resource conditions for extraordinary circumstances
 (a)DefinitionsIn this section: (1)Beneficial effectThe term beneficial effect means long-term—
 (A)improvement in ecological or hydrological function and health; (B)improvement in forest health;
 (C)reduction in the risk of catastrophic fire; or (D)protection of watersheds.
 (2)Categorically excludedThe term categorically excluded means categorically excluded from further analysis and documentation in an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (b)Extraordinary circumstancesExcept as provided in subsection (c), the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or a successor regulation), shall apply to a proposal for—
 (1)a forest management activity that is categorically excluded under this title; or (2)a project that is categorically excluded under section 603(a)(1) of the Healthy Forests Restoration Act of 2013 (16 U.S.C. 6591b(a)(1)).
					(c)Consideration of beneficial effects
 (1)In generalIn determining whether extraordinary circumstances preclude a proposal for a forest management activity or project described in paragraph (1) or (2) of subsection (b) from being categorically excluded, the Secretary shall consider the beneficial effect of the proposed forest management activity or project on sensitive species.
 (2)Reasonable beneficial effectThe Secretary shall not determine that extraordinary circumstances preclude a proposal for a forest management activity or project described in paragraph (1) or (2) of subsection (b) from being categorically excluded if, after consideration under paragraph (1), the Secretary determines that there is a reasonable beneficial effect or reasonably forseeable beneficial effect of the proposed forest management activity or project on sensitive species.
 (3)Effect of uncertaintyUncertainty with respect to the degree of a beneficial effect under paragraph (1) or (2) shall not preclude the use of a categorical exclusion.
 207.Compliance with forest planA forest management activity covered by a categorical exclusion described in this title shall be conducted in a manner consistent with the forest plan applicable to the National Forest System land or public land covered by the forest management activity.
			208.Roads
 (a)Permanent roadsA forest management activity carried out under this title shall not include the construction of new permanent roads.
 (b)Existing roadsThe Secretary concerned may carry out necessary maintenance of, repairs to, or reconstruction of an existing permanent road for the purposes of this title.
 (c)Temporary roadsThe Secretary concerned shall decommission any temporary road constructed under this title not later than 3 years after the date on which the project is completed.
 209.ExclusionsThis title does not apply to— (1)a component of the National Wilderness Preservation System;
 (2)any Federal land on which, by Act of Congress, the removal of vegetation is prohibited; (3)a congressionally designated wilderness study area; or
 (4)an area in which the activities authorized under this title would be inconsistent with the applicable resource management plan.
				IIITribal forestry participation and protection
			301.Protection of tribal forest assets
 (a)Prompt consideration of tribal requestsSection 2(b) of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a(b)) is amended— (1)in paragraph (1), by striking Not later than 120 days after the date on which an Indian tribe submits to the Secretary and inserting In response to the submission by an Indian tribe to the Secretary of ; and
 (2)by adding at the end the following:  (4)Time periods for consideration (A)Initial responseNot later than 120 days after the date on which the Secretary receives a tribal request under paragraph (1), the Secretary shall provide an initial response to the Indian tribe regarding—
 (i)whether the request may meet the selection criteria described in subsection (c); and (ii)the likelihood of the Secretary entering into an agreement or contract with the Indian tribe under paragraph (2) for activities described in paragraph (3).
 (B)Notice of denialA notice under subsection (d) of the denial of a tribal request under paragraph (1) shall be provided to the Indian tribe by not later than 1 year after the date on which the Secretary receives the request.
 (C)CompletionNot later than 2 years after the date on which the Secretary receives a tribal request under paragraph (1) (other than a tribal request denied under subsection (d)) the Secretary shall—
 (i)complete all environmental reviews necessary in connection with the agreement or contract and proposed activities under the agreement or contract; and
 (ii)enter into the agreement or contract with the Indian tribe under paragraph (2).. (b)Conforming and technical amendmentsSection 2 of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a) is amended—
 (1)in subsections (b)(1) and (f)(1), by striking section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law 105–277) (as amended by section 323 of the Department of the Interior and Related Agencies Appropriations Act, 2003 (117 Stat. 275)) each place it appears and inserting section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c); and
 (2)in subsection (d), in the matter preceding paragraph (1), by striking subsection (b)(1), the Secretary may and inserting paragraphs (1) and (4)(B) of subsection (b), the Secretary shall. 302.Management of Indian forest land authorized to include related National Forest System land and public landSection 305 of the National Indian Forest Resources Management Act (25 U.S.C. 3104) is amended by adding at the end the following:
				
					(c)Inclusion of certain National Forest System land and public land
 (1)DefinitionsIn this subsection: (A)Federal forest landThe term Federal forest land means—
 (i)National Forest System land; and (ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), including—
 (I)Coos Bay Wagon Road Grant land reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179, chapter 47); and
 (II)Oregon and California Railroad Grant land. (B)Secretary concernedThe term Secretary concerned means—
 (i)the Secretary of Agriculture, with respect to the Federal forest land described in subparagraph (A)(i); and
 (ii)the Secretary of the Interior, with respect to the Federal forest land described in subparagraph (A)(ii).
								(2)Authority
 (A)In generalOn request of an Indian tribe, the Secretary concerned may treat Federal forest land described in subparagraph (B) as Indian forest land for purposes of planning and conducting forest land management activities under this section.
 (B)Federal forest land describedFederal forest land referred to in subparagraph (A) is Federal forest land that is located within, or mostly within, a geographic area that presents a feature or involves circumstances principally relevant to the Indian tribe making the request, including Federal forest land—
 (i)ceded to the United States by treaty; (ii)located within the boundaries of a current or former Indian reservation; or
 (iii)adjudicated to be tribal homeland. (3)RequirementsAs part of an agreement to treat Federal forest land as Indian forest land under paragraph (2), the Secretary concerned and the Indian tribe making the request shall—
 (A)provide for continued public access applicable to the Federal forest land prior to the date of the agreement, except that the Secretary concerned may limit or prohibit that access as necessary;
 (B)continue sharing revenue generated by the Federal forest land with State and local governments either—
 (i)on the terms applicable to the Federal forest land prior to the date of the agreement, including, as applicable, 25-percent payments or 50-percent payments; or
 (ii)at the option of the Indian tribe, on terms agreed to by the Indian tribe, the Secretary concerned, and State and local governments participating in a revenue sharing agreement applicable to the Federal forest land;
 (C)comply with applicable prohibitions on the export of unprocessed logs harvested from the Federal forest land;
 (D)recognize all right-of-way agreements in effect on the Federal forest land prior to the commencement of tribal forest land management activities; and
 (E)ensure that any commercial timber removed from the Federal forest land is sold on a competitive bid basis.
 (4)EffectThe treatment of Federal forest land as Indian forest land for purposes of planning and conducting forest land management activities pursuant to paragraph (2) does not designate the Federal forest land as Indian forest land for any other purpose..
 303.Tribal forest management demonstration projectThe Secretary of the Interior or the Secretary of Agriculture may carry out a demonstration project pursuant to which a federally recognized Indian tribe or tribal organization may enter into a contract to carry out administrative, management, or other functions of programs of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a), through a contract entered into under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
			IVMiscellaneous forest management activities
 401.Definition of SecretaryIn this title, the term Secretary means the Secretary of Agriculture. 402.State-supported planning of forest management activities (a)DefinitionsIn this section:
 (1)Eligible entityThe term eligible entity means— (A)a State or political subdivision of a State that contains National Forest System land or public land;
 (B)a publicly chartered utility serving 1 or more States or political subdivisions of a State; (C)a rural electric company; and
 (D)any other entity determined by the Secretary concerned to be appropriate for participation in the Fund.
 (2)FundThe term Fund means the State-Supported Forest Management Fund established by subsection (b). (b)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the State-Supported Forest Management Fund, to cover the cost of planning (especially as relating to compliance with section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2))), carrying out, and monitoring certain forest management activities on National Forest System land or public land.
 (c)ContentsThe Fund shall consist of such amounts as may be— (1)contributed by an eligible entity for deposit in the Fund;
 (2)appropriated to the Fund; or (3)generated by forest management activities carried out using amounts in the Fund.
 (d)Geographical and use limitationsIn making a contribution under subsection (c)(1), an eligible entity may— (1)specify the National Forest System land or public land for which the contribution may be expended; and
 (2)limit the types of forest management activities for which the contribution may be expended. (e)Authorized activitiesIn such amounts as may be provided in advance in appropriation Acts, the Secretary concerned may use amounts in the Fund to plan, carry out, and monitor any forest management activity that is—
 (1)developed and implemented through a collaborative process; (2)proposed by a resource advisory committee; or
 (3)covered by a community wildfire protection plan. (f)Implementation methods (1)In generalA forest management activity carried out using amounts in the Fund may be carried out pursuant to—
 (A)a stewardship end result contracting project authorized under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c);
 (B)good neighbor authority under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) and section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291; 114 Stat. 996; 118 Stat. 3102; 123 Stat. 2961; 128 Stat. 341);
 (C)a contract under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a); or
 (D)any other authority available to the Secretary concerned. (2)Use of revenuesAny revenue generated by a forest management activity described in paragraph (1) shall be used to reimburse the Fund for planning costs covered using amounts in the Fund.
					(g)Relation to other laws
 (1)Revenue sharingSubject to subsection (f), revenues generated by a forest management activity carried out using amounts from the Fund shall be considered to be monies received from the National Forest System.
 (2)Knutson-vandenberg ActThe Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act) (16 U.S.C. 576 et seq.), shall apply to a forest management activity carried out using amounts in the Fund.
					(h)Termination of fund
 (1)In generalThe Fund shall terminate on September 30, 2018. (2)EffectOn the termination of the Fund under paragraph (1), or pursuant to any other law, any unobligated contribution remaining in the Fund shall be returned to the eligible entity that made the contribution.
 403.Balancing of impacts in considering injunctive reliefA court reviewing an agency action relating to a forest management activity under this Act for a request for an order to enjoin the agency action shall, as part of the balancing of interests, balance—
 (1)the short- and long-term impacts on each ecosystem likely to be affected by the forest management activity if the agency action is undertaken; against
 (2)the short- and long-term impacts on each ecosystem likely to be affected by the forest management activity if the agency action is not undertaken.
				404.State and private forest landscape-scale restoration program
 (a)In generalSection 13A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a) is amended to read as follows:
					
						13A.State and private forest landscape-scale restoration program
 (a)PurposeThe purpose of this section is to encourage collaborative, science-based restoration of priority forest landscapes and help manage forest resources that are at risk of—
 (1)catastrophic events (as defined in section 2 of the Emergency Wildfire and Forest Management Act of 2016); and
 (2)any other threats that degrade the vitality of forest ecosystems. (b)DefinitionsIn this section:
 (1)Beginning forest ownerThe term beginning forest owner means a person who is in the first 10 years of ownership of nonindustrial private forest land. (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (3)Nonindustrial private forest landThe term nonindustrial private forest land means land that— (A)is rural, as determined by the Secretary;
 (B)has existing tree cover or is suitable for growing trees; and (C)is owned by any private individual, group, association, corporation, Indian tribe, or other private legal entity.
 (4)State forest landThe term State forest land means land that— (A)is rural, as determined by the Secretary; and
 (B)is under State or local governmental ownership and considered to be non-Federal forest land.
 (c)EstablishmentThe Secretary, in consultation with State Foresters or appropriate State agencies, shall establish a competitive grant program to provide financial and technical assistance—
 (1)to encourage active forest management on cross-boundary priority forest landscapes, including land owned by beginning and previously unengaged forest owners, for the purpose of maintaining forest health;
 (2)to protect forests from natural threats and wildfire; (3)to enhance public benefits from forests;
 (4)to conserve and manage working forest landscapes for multiple values and uses; and (5)to advance priorities in statewide forest assessment and resource strategies.
 (d)EligibilityTo be eligible to receive a grant under this section, an applicant shall submit to the Secretary, through the State forester or appropriate State agency, a State and private forest landscape-scale restoration proposal based on a restoration strategy that is—
 (1)complete or substantially complete; (2)for a multiyear period;
 (3)comprised of nonindustrial private forest land or State forest land; (4)accessible by wood-processing infrastructure; and
 (5)based on the best available science. (e)Plan criteriaA State and private forest landscape-scale restoration proposal submitted under this section shall include plans—
 (1)to reduce the risk of uncharacteristic wildfires, including hazardous fuels management; (2)to improve fish and wildlife habitats, including the habitats of threatened and endangered species;
 (3)to maintain or improve water quality and watershed function; (4)to mitigate invasive species, insect infestation, and disease;
 (5)to improve important forest ecosystems; (6)to measure ecological and economic benefits, including air quality and soil quality and productivity;
 (7)to prioritize a State forest action plan; (8)to utilize and advance production of renewable energy; and
 (9)to take other relevant actions, as determined by the Secretary. (f)PrioritiesIn making grants under this section, the Secretary shall give priority to plans that—
 (1)further a statewide forest assessment and resource strategy; (2)promote cross boundary landscape collaboration; and
 (3)leverage public and private resources. (g)Collaboration and consultationThe Chief of the Forest Service, the Chief of the Natural Resources Conservation Service, and relevant stakeholders shall collaborate and consult on an ongoing basis regarding administration of the program established under this section and identifying other applicable resources towards landscape-scale restoration.
 (h)Matching funds requiredAs a condition of receiving a grant under this section, the Secretary shall require the recipient of the grant to provide funds or in-kind support from non-Federal sources in an amount that is at least equal to the amount provided by the Federal Government.
 (i)Coordination and proximity encouragedIn making grants under this section, the Secretary may consider coordination with and proximity to other landscape-scale projects on other land under the jurisdiction of the Secretary, the Secretary of the Interior, or a Governor of a State, including under—
 (1)the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303);
 (2)landscape areas designated for insect and disease treatments under section 602 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a);
 (3)good neighbor authority under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) and section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291; 114 Stat. 996; 118 Stat. 3102, 123 Stat. 2961; 128 Stat. 341);
 (4)stewardship end result contracting projects authorized under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c);
 (5)appropriate State-level programs; and (6)other relevant programs, as determined by the Secretary.
 (j)RegulationsThe Secretary shall promulgate such regulations as the Secretary determines necessary to carry out this section.
 (k)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the status of development, execution, and administration of selected projects, accounting of program funding expenditures, and specific accomplishments that have resulted from landscape-scale projects.
							(l)Fund
 (1)In generalThere is established in the Treasury of the United States a fund, to be known as the State and Private Forest Landscape-Scale Restoration Fund (referred to in this subsection as the Fund), to be used by the Secretary to make grants under this section.
 (2)ContentsThe Fund shall consist of such amounts as are appropriated to the Fund under paragraph (3). (3)Authorization of appropriationsThere is authorized to be appropriated to the Fund $40,000,000 for each fiscal year beginning with the first full fiscal year after the date of enactment of the Emergency Wildfire and Forest Management Act of 2016 through fiscal year 2018, to remain available until expended..
				(b)Conforming amendments
 (1)Section 13B of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109b) is repealed.
 (2)Section 19(a)(4)(C) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2113(a)(4)(C)) is amended by striking sections 13A and 13B and inserting section 13A.
					405.Pilot arbitration program
 (a)DefinitionsIn this section: (1)ArbitratorThe term arbitrator means a professional arbitrator or other individual who—
 (A)possesses expertise in the subject matter of a specific demand for arbitration filed under subsection (f); and
 (B)is selected by the Secretary to make a decision on that specific demand for arbitration in accordance with subsection (g).
 (2)Natural disasterThe term natural disaster mean a wildfire, hurricane or excessive winds, drought, ice storm or blizzard, flood, or other resource-impacting event, as determined by the Secretary.
 (3)ProgramThe term program means the pilot arbitration program established by the Secretary under subsection (b). (b)Establishment (1)In generalThe Secretary shall establish within the Forest Service a pilot arbitration program to designate any of the projects described in subsection (c) for an alternative dispute resolution process to replace judicial review of the projects.
 (2)Designation processThe Secretary shall— (A)establish a process for the designation of projects for the program in accordance with this section; and
 (B)publish in the Federal Register the designation process described in subparagraph (A). (c)Designation of projectsThe Secretary may designate for the program projects that—
 (1)(A)are developed through a collaborative process; (B)are proposed by a resource advisory committee;
 (C)(i)are necessary to address damage caused by a natural disaster on National Forest System land that, if not treated—
 (I)would impair or endanger the natural resources on the National Forest System land; and (II)would materially affect future use of the National Forest System land; and
 (ii)would restore forest health and forest-related resources on the National Forest System land described in clause (i);
 (D)respond to damage as a result of natural disasters; (E)address insect or disease infestation;
 (F)are carried out under the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a); or (G)are carried out under community wildfire protection plans (as defined in section 101 of the Healthy Forest Restoration Act of 2003 (16 U.S.C. 6511)); and
 (2)do not constitute final agency action. (d)Limitation of projectsNot more than 10 projects described in subsection (c) may be designated for the program in any applicable calendar year.
 (e)Termination of authorityThe authority to designate a project described in subsection (c) for the program terminates on October 1, 2018.
				(f)Demand for arbitration
 (1)In generalSubject to paragraph (2), an individual or entity— (A)may file a demand for arbitration regarding a project described in subsection (c) that has been designated for the program under subsection (b) in accordance with subchapter IV of chapter 5 of title 5, United States Code; and
 (B)if a demand for arbitration is filed under subparagraph (A), shall include in the demand for arbitration a proposal for an alternative to the project that describes each modification sought with respect to the project.
 (2)RequirementA demand for arbitration may only be filed under paragraph (1) by an individual or entity that— (A)participated in a collaborative process; or
 (B)proposed the project with a resource advisory committee. (g)Responsibilities of arbitrator (1)In generalAn arbitrator shall make a decision on each demand for arbitration under this section by selecting only—
 (A)the project, as approved by the Secretary; or (B)a proposal submitted by an individual or entity under subsection (f)(1)(B).
						(2)Limitations
 (A)Administrative recordA decision of an arbitrator under this subsection shall be based solely on the administrative record for the project.
 (B)No modifications to proposalsAn arbitrator may not modify any proposal contained in a demand for arbitration under this section. (C)Decision requirementsA decision of an arbitrator under this subsection shall be—
 (i)within the authority of the Secretary; and (ii)consistent with each applicable forest plan.
 (D)RulesArbitration under this subsection shall be conducted in accordance with the appropriate rules and procedures of the American Arbitration Association.
 (h)Effect of arbitration decisionA decision of an arbitrator under this section— (1)shall not be considered to be a major Federal action;
 (2)shall be binding; and (3)shall not be subject to judicial review, except as provided in section 10(a) of title 9, United States Code.
					406.National Forest System accelerated landscape restoration pilot program
 (a)In generalTitle VI of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591 et seq.) is amended by adding at the end the following:
					
						605.National Forest System accelerated landscape restoration pilot program
 (a)DefinitionsIn this section: (1)Collaborative groupThe term collaborative group means a group of individuals, operating in a transparent and inclusive manner, that represent a balance of the interests of entities including—
 (A)conservation organizations; (B)timber and forest products organizations;
 (C)local and tribal governments; (D)community organizations; and
 (E)other multiple-use groups with an interest in the National Forest System, as determined by the Secretary.
 (2)Designated landscapeThe term designated landscape means a landscape-scale area designated for the pilot program under subsection (b)(2). (3)Forest healthThe term forest health means the state in which a forest—
 (A)(i)is durable, resilient, and less prone to wildfire, insect, or pathogen outbreaks of a severity, size, or quantity that exceeds the natural range of variation, taking into account the anticipated future conditions of the forest;
 (ii)supports— (I)ecosystem services and functions; and
 (II)populations of native plant species; and (iii)allows for natural disturbances; or
 (B)can maintain or develop, within acceptable ranges, regimes of— (i)species composition;
 (ii)ecosystem function and structure; (iii)hydrologic function; and
 (iv)sediment. (4)Pilot programThe term pilot program means the National Forest System accelerated landscape restoration pilot program established by the Secretary under subsection (b)(1).
 (5)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Establishment (1)In generalThe Secretary shall establish a National Forest System accelerated landscape restoration pilot program to restore or maintain designated landscapes.
 (2)DesignationThe Secretary, acting through the Chief of the Forest Service, shall, in accordance with this subsection, designate for the pilot program not fewer than 10 landscape-scale areas within the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))).
 (3)EligibilityEach designated landscape shall— (A)include not less than 75,000 acres and not more than 1,000,000 acres;
 (B)be identified by a collaborative group; (C)not include any inventoried roadless area; and
 (D)include forests that— (i)are not in a state of forest health;
 (ii)are at increased risk of high-severity wildfire; or (iii)are at increased risk of an insect or disease infestation.
										(4)Consideration
 (A)In generalIn designating landscape-scale areas for the pilot program under paragraph (2), the Secretary shall—
 (i)prioritize landscape-scale areas in which social, ecological, and economic conditions support landscape-scale restoration; and
 (ii)consider the factors described in subparagraph (B). (B)FactorsThe factors referred to in subparagraph (A)(ii) are the following factors:
 (i)The existence of strong collaborative support for landscape-scale restoration. (ii)The ecological conditions that are conducive to landscape-scale decisions, such as broad categories of land that would benefit from similar restoration treatments.
 (iii)Economic conditions, such as the existence of infrastructure in proximity to the landscape-scale area that can make economic use of the forest byproducts of restoration.
 (iv)The extent to which the landscape-scale area is important to support, maintain, or improve water quality and watershed function.
 (v)Other considerations, as determined by the Secretary. (5)Public notice (A)Initial noticeNot later than 90 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register a notice of the process for the designation of landscape-scale areas for the pilot program under paragraph (2).
 (B)Final noticeNot later than 1 year after the date of enactment of this section, the Secretary shall publish in the Federal Register a notice describing—
 (i)each designated landscape; (ii)the rationale for designating, in accordance with the requirements described in paragraph (3), each designated landscape;
 (iii)any collaborative group used to identify a designated landscape; (iv)an overview of any forest health problem with respect to each designated landscape;
 (v)a discussion of the purpose of, and need for, restoration of each designated landscape; (vi)a summary of the management actions necessary to achieve restoration of each designated landscape;
 (vii)findings relating to the short-term and long-term risks and impacts of no action compared to restoration of each designated landscape; and
 (viii)a notice of intent to prepare an environmental impact statement for treatment within each designated landscape.
 (c)Landscape-scale environmental impact statementThe Secretary shall prepare, for each designated landscape, a landscape-scale environmental impact statement for purposes of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that—
 (1)is commensurate with the geographic scope of the designated landscape; (2)is sufficient to allow—
 (A)project-scale implementation; (B)adaptive management, including site-specific options, to ensure that project implementation stays within the documented range of impacts;
 (C)site descriptions or land allocations that identify locations within the landscape in which specific restoration or maintenance treatments can be used appropriately; and
 (D)standards and guidelines, consistent with the appropriate forest plan and project-level design criteria, for management or other project activities; and
 (3)includes— (A)an identification of any forest health problem;
 (B)an identification of the purpose of the treatment, and need, to restore to more resilient and healthy conditions, or to maintain, forest health in the designated landscape;
 (C)an estimate of the time needed to satisfy the purpose and need described in subparagraph (B) and the scale of the restoration or maintenance treatment needed to satisfy that purpose and need;
 (D)a description of potential restoration or maintenance treatment that would contribute to the satisfaction of the purpose and need described in subparagraph (B); and
 (E)a description of possible changes in circumstances or new information that would require supplemental documentation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $40,000,000 for each fiscal year beginning with the first full fiscal year after the date of enactment of the Emergency Wildfire and Forest Management Act of 2016 through fiscal year 2018..
 (b)Conforming amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. prec. 6501) is amended by adding at the end of the items relating to title VI the following:
					Sec. 602. Designation of treatment areas.Sec. 603. Administrative review.Sec. 604. Stewardship end result contracting projects.Sec. 605. National Forest System accelerated landscape restoration pilot program..
				407.Tennessee Wilderness
 (a)DefinitionsIn this section: (1)MapThe term Map means the map entitled Proposed Wilderness Areas and Additions-Cherokee National Forest and dated January 20, 2010.
 (2)StateThe term State means the State of Tennessee.
					(b)Designation of
 wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the Cherokee National Forest in the State are designated as wilderness and as additions to the National Wilderness Preservation System:
 (1)Certain land comprising approximately 9,038 acres, as generally depicted as the Upper Bald River Wilderness on the Map, which shall be known as the Upper Bald River Wilderness.
 (2)Certain land comprising approximately 348 acres, as generally depicted as the Big Frog Addition on the Map, which shall be incorporated in, and considered to be a part of, the Big Frog Wilderness.
 (3)Certain land comprising approximately 630 acres, as generally depicted as the Little Frog Mountain Addition NW on the Map, which shall be incorporated in, and considered to be a part of, the Little Frog Mountain Wilderness.
 (4)Certain land comprising approximately 336 acres, as generally depicted as the Little Frog Mountain Addition NE on the Map, which shall be incorporated in, and considered to be a part of, the Little Frog Mountain Wilderness.
 (5)Certain land comprising approximately 2,922 acres, as generally depicted as the Sampson Mountain Addition on the Map, which shall be incorporated in, and considered to be a part of, the Sampson Mountain Wilderness.
 (6)Certain land comprising approximately 4,446 acres, as generally depicted as the Big Laurel Branch Addition on the Map, which shall be incorporated in, and considered to be a part of, the Big Laurel Branch Wilderness.
 (7)Certain land comprising approximately 1,836 acres, as generally depicted as the Joyce Kilmer-Slickrock Addition on the Map, which shall be incorporated in, and considered to be a part of, the Joyce Kilmer-Slickrock Wilderness.
					(c)Maps and legal
			 descriptions
					(1)In
 generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas designated by subsection (b) with the appropriate committees of Congress.
					(2)Public
 availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the office of the Chief of the Forest Service and the office of the Supervisor of the Cherokee National Forest.
					(3)Force of
 lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the maps and descriptions.
					(d)Administration
 (1)In generalSubject to valid existing rights, the Federal land designated as wilderness by subsection (b) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be deemed to be a reference to the date of enactment of this Act.
 (2)Fish and wildlife managementIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction of the State with respect to fish and wildlife management (including the regulation of hunting, fishing, and trapping) in the wilderness areas designated by subsection (b).
					408.Additional authority for sale or exchange of small parcels of National Forest System land
 (a)Increase in maximum value of small parcelsSection 3 of Public Law 97–465 (commonly known as the “Small Tract Act of 1983”) (16 U.S.C. 521e) is amended in the matter preceding paragraph (1) by striking $150,000 and inserting $500,000.
 (b)Additional conveyance purposesSection 3 of Public Law 97–465 (16 U.S.C. 521e) (as amended by subsection (a)) is amended— (1)in paragraph (2), by striking ; or and inserting a semicolon;
 (2)in paragraph (3), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
						
 (4)parcels of 40 acres or less that are determined by the Secretary— (A)to be physically isolated;
 (B)to be inaccessible; or
 (C)to have lost National Forest character; (5)parcels of 10 acres or less that are not eligible for conveyance under paragraph (2) but are encroached on by a permanent habitable improvement for which there is no evidence that the encroachment was intentional or negligent; or
 (6)parcels used as a cemetery (including a parcel of not more than 1 acre adjacent to the parcel used as a cemetery), a landfill, or a sewage treatment plant under a special use authorization issued or otherwise authorized by the Secretary..
 (c)Disposition of proceedsSection 2 of Public Law 97–465 (16 U.S.C. 521d) is amended— (1)in the matter preceding paragraph (1), by striking The Secretary is authorized and inserting the following:
						
 (a)Conveyance authority; considerationThe Secretary is authorized; (2)in paragraph (2), in the second sentence, by striking The Secretary shall insert and inserting the following:
						
							(b)Inclusion of terms, covenants, conditions, and reservations
 (1)In generalThe Secretary shall insert;  (3)in subsection (b) (as so designated)—
 (A)by striking convenants and inserting covenants; and (B)in the second sentence by striking The preceding sentence shall not and inserting the following:
							
 (2)LimitationParagraph (1) shall not; and (4)by adding at the end the following:
						
							(c)Disposition of proceeds
 (1)Deposit in Sisk fundThe net proceeds derived from any sale or exchange conducted under paragraph (4), (5), or (6) of section 3 shall be deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
 (2)UseAmounts deposited under paragraph (1) shall be available to the Secretary until expended for— (A)the acquisition of land or interests in land for administrative sites for the National Forest System in the State from which the amounts were derived;
 (B)the acquisition of land or interests in land for inclusion in the National Forest System in that State, including land or interests in land that enhance opportunities for recreational access;
 (C)the performance of deferred maintenance on administrative sites for the National Forest System in that State or other deferred maintenance activities in that State that enhance opportunities for recreational access; or
 (D)the reimbursement of the Secretary for costs incurred in preparing a sale conducted under the authority of section 3 if the sale is a competitive sale..
 409.Extension of authorization for conveyance of Forest Service administrative sitesSection 503(f) of the Forest Service Facility Realignment and Enhancement Act of 2005 (16 U.S.C. 580d note; Public Law 109–54) is amended by striking 2016 and inserting 2018.
			410.Prescribed burn approval
 (a)DefinitionsIn this section: (1)National fire danger rating systemThe term national fire danger rating system means the national system used to provide a measure of fire danger according to a range of low to moderate to high to very high to extreme.
 (2)Prescribed burnThe term prescribed burn means a planned fire intentionally ignited. (b)Limitations on prescribed burns (1)In generalExcept as provided in paragraph (2), the head of a Federal agency shall not authorize a prescribed burn on Federal land if, for the county or contiguous county in which the Federal land is located, the national fire danger rating system indicates an extreme fire danger level.
 (2)ExceptionThe head of a Federal agency may authorize a prescribed burn under a condition described in paragraph (1) if the head of the Federal agency coordinates with the applicable State government and local fire officials.
 (3)ReportAt the end of each fiscal year, the Chief of the Forest Service shall submit to Congress a report describing—
 (A)the number and locations of prescribed burns during that fiscal year; and (B)each prescribed burn during that fiscal year that was authorized by the head of a Federal agency pursuant to paragraph (2).
 411.North Carolina wilderness study areasThe Secretary shall not designate any land in the Nantahala National Forest or the Pisgah National Forest in the State of North Carolina as a wilderness study area unless each affected county approves the designation.
			VKisatchie National Forest land conveyance
 501.Short titleThis title may be cited as the Kisatchie National Forest Land Conveyance Act of 2016. 502.FindingCongress finds that it is in the public interest to authorize the conveyance of certain Federal land in the Kisatchie National Forest in the State of Louisiana for market value consideration.
 503. DefinitionsIn this title: (1)Collins camp propertiesThe term Collins Camp Properties means Collins Camp Properties, Inc., a corporation incorporated under the laws of the State.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. (3)StateThe term State means the State of Louisiana.
				504.Authorization of conveyances
				(a)Authorization
 (1)In generalSubject to valid existing rights and subsection (b), the Secretary may convey the Federal land described in paragraph (2) by quitclaim deed at public or private sale, including competitive sale by auction, bid, or other methods.
 (2)Description of landThe Federal land referred to in paragraph (1) consists of— (A)all Federal land within sec. 9, T. 10 N., R. 5 W., Winn Parish, Louisiana; and
 (B)a 2.16-acre parcel of Federal land located in the SW¼ of sec. 4, T. 10 N., R. 5 W., Winn Parish, Louisiana, as depicted on a certificate of survey dated March 7, 2007, by Glen L. Cannon, P.L.S. 4436.
 (b)First right of purchaseSubject to valid existing rights and section 506, during the 1-year period beginning on the date of enactment of this Act, on the provision of consideration by the Collins Camp Properties to the Secretary, the Secretary shall convey, by quitclaim deed, to Collins Camp Properties all right, title and interest of the United States in and to—
 (1)not more than 47.92 acres of Federal land comprising the Collins Campsites within sec. 9, T. 10 N., R. 5 W., in Winn Parish, Louisiana, as generally depicted on a certificate of survey dated February 28, 2007, by Glen L. Cannon, P.L.S. 4436; and
 (2)the parcel of Federal land described in subsection (a)(2)(B). (c)Terms and conditionsThe Secretary may—
 (1)configure the Federal land to be conveyed under this title— (A)to maximize the marketability of the conveyance; or
 (B)to achieve management objectives; and
 (2)establish any terms and conditions for the conveyances under this title that the Secretary determines to be in the public interest.
 (d)ConsiderationConsideration for a conveyance of Federal land under this title shall be— (1)in the form of cash; and
 (2)in an amount equal to the market value of the Federal land being conveyed, as determined under subsection (e).
 (e)Market valueThe market value of the Federal land conveyed under this title shall be determined— (1)in the case of Federal land conveyed under subsection (b), by an appraisal that is—
 (A)conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (B)approved by the Secretary; or
 (2)if conveyed by a method other than the methods described in subsection (b), by competitive sale.
					(f)Hazardous substances
					(1)In general
 (A)Disclosure and remediationIn any conveyance of Federal land under this title to Collins Camp Properties, or any occupant residing on the Federal land under a special use permit issued by the Forest Service, the Secretary shall meet disclosure requirements for hazardous substances, pollutants, and contaminants, but shall not otherwise be required to remediate or abate the hazardous substances, pollutants, or contaminants.
 (B)IndemnificationCollins Camp Properties, or any occupant residing on the Federal land conveyed under this title under a special use permit issued by the Forest Service, that acquires the Federal land shall agree, as a condition of the conveyance, to indemnify and hold harmless the United States for costs associated with the remediation or abatement of any hazardous substances, pollutants, or contaminants located on the acquired land.
 (2)EffectNothing in this section otherwise affects the application of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) to the conveyances of Federal land.
					505.Proceeds from the sale of land
 (a)Deposit of receiptsThe Secretary shall deposit the proceeds of a conveyance of Federal land under section 504 in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
 (b)Use of fundsAmounts deposited under subsection (a) shall be available to the Secretary until expended, without further appropriation, for the acquisition of land and interests in land in the Kisatchie National Forest in the State.
				506.Administration
 (a)CostsAs a condition of a conveyance of Federal land to Collins Camp Properties under section 504, the Secretary shall require Collins Camp Properties to pay at closing—
 (1)reasonable appraisal costs; and (2)the cost of any administrative and environmental analyses required by law (including regulations).
					(b)Permits
 (1)In generalAn offer by Collins Camp Properties for the acquisition of the Federal land under section 504 shall be accompanied by a written statement from each holder of a Forest Service special use authorization with respect to the Federal land that specifies that the holder agrees to relinquish the special use authorization on the conveyance of the Federal land to Collins Camp Properties.
 (2)Special use authorizationsIf any holder of a special use authorization described in paragraph (1) fails to provide a written authorization in accordance with that paragraph, the Secretary shall require, as a condition of the conveyance, that Collins Camp Properties administer the special use authorization according to the terms of the special use authorization until the date on which the special use authorization expires.
					VIChattahoochee-Oconee National Forest land adjustment
 601.Short titleThis title may be cited as the Chattahoochee-Oconee National Forest Land Adjustment Act of 2016. 602.FindingsCongress finds that—
 (1)certain National Forest System land in the State of Georgia consists of isolated tracts that— (A)are inefficient to manage; or
 (B)have lost the principal value of the tracts for the National Forest System;
 (2)the disposal of the land described in paragraph (1) would be in the public interest; and (3)the best use of proceeds from the sale of land authorized under this title is the purchase by the Secretary of land in the State of Georgia for the National Forest System.
 603.Definition of SecretaryIn this title, the term Secretary means the Secretary of Agriculture. 604.Land conveyance authority (a)In generalSubject to valid existing rights, the Secretary is authorized to sell or exchange all right, title, and interest of the United States in and to the National Forest System land described in subsection (b) under terms and conditions that the Secretary may prescribe.
				(b)Land authorized for disposal
 (1)In generalThe land referred to in subsection (a) consists of 30 tracts of land totaling approximately 3,841 acres generally depicted on 2 maps entitled Priority Land Adjustments, State of Georgia, U.S. Forest Service–Southern Region, Oconee and Chattahoochee National Forests, U.S. Congressional Districts–8, 9, 10 & 14 and dated September 24, 2013.
 (2)Inspection of mapsThe maps described in paragraph (1) shall be on file and available for public inspection in the Office of the Forest Supervisor, Chattahoochee-Oconee National Forest, until the land is sold or exchanged under subsection (a).
 (3)Modification of boundariesThe Secretary may modify the boundaries of the land described in paragraph (1) based on land management considerations.
					(c)Form of conveyance
 (1)Quitclaim deedThe Secretary shall convey land sold or exchanged under subsection (a) by quitclaim deed. (2)ReservationsThe Secretary may reserve any right-of-way or other right or interest in land sold or exchanged under subsection (a) that the Secretary considers necessary—
 (A)for management purposes; or
 (B)to protect the public interest. (d)Valuation (1)Market valueThe Secretary may not sell or exchange land under subsection (a) for less than market value, as determined by appraisal or through a competitive bidding process.
 (2)Appraisal requirementsAn appraisal under paragraph (1) shall be— (A)consistent with—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; or (ii)the Uniform Standards of Professional Appraisal Practice; and
 (B)subject to the approval of the Secretary. (e)Consideration (1)CashConsideration for a sale of land or equalization of an exchange under subsection (a) shall be paid in cash.
 (2)ExchangeNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a cash equalization payment in excess of 25 percent of the value of land exchanged under subsection (a).
					(f)Method of sale
 (1)OptionsThe Secretary may sell land under subsection (a) at public or private sale, including competitive sale by auction, bid, or otherwise, in accordance with any terms, conditions, or procedures the Secretary determines are in the best interest of the United States.
 (2)SolicitationsThe Secretary may— (A)make public or private solicitations for the sale or exchange of land under subsection (a); and
 (B)reject any offer that the Secretary determines is not— (i)adequate; or
 (ii)in the public interest. (g)BrokersThe Secretary may—
 (1)use a broker or other third party in the sale or exchange of land under subsection (a); and (2)from the proceeds of a sale or exchange of land under subsection (a), pay reasonable commissions or fees, if applicable.
					605.Treatment of proceeds
 (a)DepositExcept as provided in section 604(g)(2), the Secretary shall deposit the proceeds or cash equalization payment of a sale or exchange under section 604(a) in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
 (b)Availability and useSubject to subsection (c), amounts deposited under subsection (a) shall be available to the Secretary until expended, without further appropriation, only for the acquisition of land in the State of Georgia for the National Forest System.
 (c)Private property protectionNothing in this title authorizes the use of amounts deposited under subsection (a) to be used to acquire land without the written consent of the owner of the land.September 19, 2016Reported with an amendment